       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 1 of 70




                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) VICKI JO LEWIS, individually and as co-       )
Personal Representative of the ESTATE OF          )
ISAIAH MARK LEWIS, deceased; and                  )
(2) TROY LEVET LEWIS, individually and as         )
co-Representative of the                          )
ESTATE OF ISAIAH MARK LEWIS, deceased,            )
                                                  )
                       Plaintiffs,                )
                                                  )
vs.                                               )    Case No. CIV-19-489-R
                                                  )
(1) CITY OF EDMOND, OKLAHOMA;                     )
(2) POLICE SGT. MILO BOX; AND                     )
(3) POLICE OFFICER DENTON SCHERMAN,               )
                                                  )
                       Defendants.                )



                         FINAL PRETRIAL REPORT



                             Submitted: July 2, 2021




                                       1
         Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 2 of 70




All counsel who will appear at trial:


Appearing for Plaintiff:

Andrew M. Stroth                        Woodrow K. Glass              David Batton
(IL Bar #6276013)                       (OBA #15690)                  (OBA #11750)
Carlton Odim                            Geoffrey A. Tabor             Law Office of David J.
(IL Bar #6182368)                       (OBA #32880)                  Batton
Action Injury Law Group, LLC            Ward & Glass, LLP             P.O. Box 1285
191 North Wacker Drive #2300            1601 36th Avenue              330 W. Gray, Suite 304
Chicago, IL 60606                       Norman, OK 73072              Norman, OK 73070
Tel: (312) 771-2444                     (405) 360-9700                Tel: (405) 310-3432
Fax: (312) 641-6866                                                   Fax: (405) 310-2646
astroth@actioninjurylawgroup.com        woody@wardglasslaw.com        dave@dbattonlaw.com
carlton@actioninjurylawgroup.com        geoffrey@wardglasslaw.com

Appearing for Defendants:

 Kathryn D. Terry, OBA# 17151                             Richard Hornbeek, OBA No. 10855
 Cody J. Cooper, OBA# 31025                               B. Taylor Clark, OBA No. 22524
 Phillips Murrah P.C.                                     Hornbeek Vitali & Braun, PLLC
 101 North Robinson Corporate Tower, 13th Floor           3711 North Classen Boulevard
 Oklahoma City, OK 73102                                  Oklahoma City, OK 73118
 Tel: (405) 235-4100                                      Tel: (405) 236-8600
 Fax: (405) 235-4133 Facsimile                            Fax: (405) 236-8602
 kdterry@phillipsmurrah.com                               hornbeek@hvblaw.com
 cjcooper@phillipsmurrah.com                              clark@hvblaw.com
      Attorneys for Defendants Box & Scherman                 Attorneys for City of Edmond


                                    Jury Trial Demanded




                                               2
         Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 3 of 70




1.     BRIEF PRELIMINARY STATEMENT.

       A.     Plaintiffs:

       This is a Section 1983 Civil Rights action against Defendants for violations of the

constitutional rights of Isaiah Mark Lewis, a 17-year old African-American. On April 29,

2019, at approximately 1:00 p.m., Isaiah was in a mental health crisis when he was

aggressively and unjustifiably confronted by Defendant Milo Box. This confrontation

caused Isaiah to flee into a nearby residence. Prior to Defendant Box’s confrontation with

Isaiah, at least three other non-defendant City of Edmond police officers had been

attempting to track Isaiah down and make contact with him as he roamed and hid, naked

and unarmed, in the neighborhood surrounding his girlfriend’s home for approximately an

hour without incident. These officers were trying to investigate and assess the situation

surrounding a 911 call made by Isaiah’s girlfriend. It was established early on in the events

that Isaiah’s girlfriend was not injured and did not want Isaiah arrested. It was apparent to

the responding officers that Isaiah was in an altered mental state, possibly under the

influence or experiencing a mental health issue or both. None of the officers pursuing

Isaiah were harmed or threatened by Isaiah during the hour search and the intermittent

contacts made with Isaiah. However, despite being assigned to traffic detail and supervising

a new officer-in training, Denton Scherman, Defendant Milo Box intervened in the earlier

investigation, escalated the situation, and, with his laser drawn and pointed at Isaiah,

pursued Isaiah through a residence located in the 500 block of Gray Fox Run in Edmond.

Defendant Denton Scherman joined in and 32 seconds later fatally shot Isaiah. Faced with

an unarmed, naked and mental distraught teenager, who was flailing his arms in distress,


                                               3
          Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 4 of 70




Defendant Scherman unnecessarily and unjustifiably shot Isaiah death. At the time he shot

Isaiah, Scherman was too far away from Isaiah to touch or be touched by Isaiah. Scherman

could have simply backed out through the opening of the door and been assisted by the

two officers who arrived within seconds after the shots were fired.

       Though the earlier responding officers recognized that Isaiah was in an altered

mental state, possibly under the influence or experiencing a mental health issue or both, it

never occurred to Defendant Box and Defendant Scherman—who had been monitoring

the radio traffic after first hearing about the initial call—that Isaiah was experiencing a

mental health issue or was in an altered mental state.

       As the employer of Defendant Milo Box and Defendant Scherman, the City of

Edmond is also responsible to the death of Isaiah because Box’s and Scherman’s actions

were part and parcel of a widespread municipal policy, practice and custom of the City of

Edmond failing to properly train and supervise police officers, maintaining or tolerating a

policy, practice, custom, or culture that causes intentional biased enforcement and

outcomes against with African-Americans in their encounters with Edmond police officers.

       B.      Defendant City of Edmond:

       On April 29, 2019, after a domestic incident with his girlfriend and while in the midst

of a drug-induced psychosis, Isaiah Mark Lewis stripped off his clothes in public and engaged

in a foot pursuit with members of the Edmond Police Department. The foot pursuit ended

at a residence, after Isaiah Mark Lewis broke through a door/window. Inside the residence

at 520 Gray Fox Run, Isaiah Mark Lewis ignored verbal commands given by Defendants

Milo Box and Denton Scherman and physically struck both police officers. As a


                                                4
         Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 5 of 70




consequence, Isaiah Mark Lewis was ineffectively tasered by Defendant Milo Box and was

shot by Defendant Denton Scherman. Isaiah Mark Lewis died from his injuries on the date

of the incident.

       Sergeant Box’s use of force and Officer Scherman’s use of lethal force were

reasonable and lawful. Also, at all relevant times, Sergeant Box and Officer Scherman were

acting within the scope of their employment and under authority of their governmental

positions. In addition, the Edmond Police Department adequately and properly trained,

supervised and controlled its officers. Moreover, the Edmond Police Department did not

act with deliberate indifference to the constitutional rights of Isaiah Mark Lewis and did not

treat Isaiah Mark Lewis differently than others similarly situated on account of Isaiah Mark

Lewis’ race. Finally, all Edmond Police Department officers and all City of Edmond

dispatchers acted appropriately and lawfully in responding to the 911 calls on the date in

question. As such, the City of Edmond denies Plaintiffs’ Monell claims, equal protection

claim and state law negligence claim.

       C.     Defendant Sergeant Milo Box:

       On April 29, 2019, after a domestic incident with his girlfriend and while in the midst

of a drug-induced psychosis, Isaiah Mark Lewis stripped off his clothes in public and engaged

in a foot pursuit with members of the Edmond Police Department through a residential

neighborhood in Edmond, Oklahoma. Sergeant Milo Box and Officer Denton Sherman,

who was in training, responded to assist in the effort to detain and secure Mr. Lewis. Upon

seeing Mr. Lewis in the front yard of a home, Sergeant Box stepped from passenger side of

the patrol vehicle, attempting to approach Mr. Lewis, who ran and broke through the front


                                              5
         Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 6 of 70




door of another neighborhood home.          Sergeant Box, reasonably certain the home was

occupied and fearing for the occupants likely inside, followed Mr. Lewis into the home with

his taser drawn. Mr. Lewis turned and charged Sergeant Box, who after giving verbal

commands to Mr. Lewis, deployed his taser three times to no affect. By this time, Mr. Lewis

was physically assaulting Sergeant Box and knocked him Box unconscious. Sergeant Box

was at all times acting within the scope of his employment with the Edmond Policed

Department and under the authority of their governmental positions. Sergeant Box’s

conduct was neither excessive force nor violated Mr. Lewis’s constitutional rights, and does

not subject Sergeant Box to individual liability or punitive damage liability.

       D.     Defendant Officer Denton Scherman

       On April 29, 2019, after a domestic incident with his girlfriend and while in the midst

of a drug-induced psychosis, Isaiah Mark Lewis stripped off his clothes in public and engaged

in a foot pursuit with members of the Edmond Police Department through a residential

neighborhood in Edmond, Oklahoma. Sergeant Milo Box and Officer Denton Sherman,

who was in training, responded to assist in the effort to detain and secure Mr. Lewis. Upon

seeing Mr. Lewis in the front yard of a home, Sergeant Box stepped from passenger side of

the patrol vehicle, attempting to approach Mr. Lewis, who ran and broke through the front

door of another neighborhood home. Officer Sherman was parking the patrol vehicle and

seconds thereafter followed Mr. Lewis and Sergeant Box into the home. While entering the

home, Office Sherman heard Sergeant Box’s first taser deployment and both saw and heard

the next two deployments, as well as the assault by Mr. Lewis upon Sergeant Box. When

Sergeant Box fell unconscious to the floor, Mr. Lewis turned and charged towards Officer


                                               6
              Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 7 of 70




Scherman, who commanded Mr. Lewis to stop and when he did not, Officer Scherman fired

his gun towards Mr. Lewis. Ultimately, Officer Scherman, in rapid succession, fired five

shots. Despite being shot, Mr. Lewis continued to charge and did assault Officer Scherman

before Mr. Lewis fell to the ground from his injuries. When Mr. Lewis fell to the ground

and stopped assaulting Officer Scherman, he and other arriving Edmond Police Department

officers rendered medical care to Mr. Lewis who ultimately died from his injuries. Officer

Scherman was at all times acting within the scope of his employment with the Edmond

Policed Department and under the authority of their governmental positions. Officer

Sherman’s conduct was neither excessive force nor violated Mr. Lewis’s constitutional rights,

and does not subject Officer Scherman to individual liability or punitive damage liability.

2.       JURISDICTION. The basis on which the jurisdiction of the Court is invoked.

         The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 & 1367.

3.       STIPULATED FACTS. List stipulations as to all facts that are not disputed or

reasonably disputable, including jurisdictional facts.

         a.      Jurisdiction is proper in this Court.

         b.      Venue is proper in this Court.

         c.      On April 29, 2019, Defendant Box deployed a Taser on Isaiah Mark Lewis.

         d.      On April 29, 2019, Defendant Scherman used lethal force on Isaiah Mark

Lewis.

         e.      On April 29, 2019, Isaiah Mark Lewis died as a result of the use of lethal force

by Defendant Scherman.




                                                  7
            Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 8 of 70




       f.      Plaintiff Vicki Jo Lewis was a resident of Edmond, Oklahoma County,

Oklahoma, on April 29, 2019, is the mother of Isaiah Mark Lewis and was appointed the

Co-Administrator and/or Co-Personal Representative of the Estate of Isaiah Mark Lewis,

deceased, by the District of Court of Oklahoma County, Oklahoma, in Case No. PB-2019-

549.

       g.      Plaintiff Troy Levet Lewis is a resident of Oklahoma County, Oklahoma, is

the father of Isaiah Mark Lewis and was appointed the Co-Administrator and/or Co-Personal

Representative of the Estate of Isaiah Mark Lewis, deceased, by the District of Court of

Oklahoma County, Oklahoma, in Case No. PB-2019-549.

       h.      Defendant City of Edmond, is a municipal corporation organized under the

laws of the State of Oklahoma. The City of Edmond Police Department has implemented

policies, practices and/or customs that Defendant Box and Defendant Scherman were

subject to on April 29, 2019.

       i.      Defendant Milo Box is a police officer employed by the City of Edmond

Police Department and engaged in the conduct complained of in the course and scope of

his employment with the City of Edmond. At the times material to this complaint, Officer

Box was a duly appointed agent authorized to enforce the laws of the City of Edmond, and

the State of Oklahoma and acted under the color of law at all times relevant to this action.

He is sued in his individual capacity.

       j.      Defendant Denton Scherman is a police officer employed by the City of

Edmond Police Department and engaged in the conduct complained of in the course and

scope of his employment with the City of Edmond. At the times material to this complaint,


                                             8
            Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 9 of 70




Officer Scherman was a duly appointed agent authorized to enforce the laws of the City of

Edmond, and the State of Oklahoma and acted under the color of law at all times relevant

to this action. He is sued in his individual capacity

4.     LEGAL ISSUES.

       a.      PLAINTIFF:

               1.     Whether under 42 U.S.C. § 1983 the actions Defendant Officers

Milo Box and Denton Scherman violated the constitutional rights of Isaiah Mark Lewis,

resulting in the unconstitutional seizure of his person and the loss of his life?

               2.     Whether under 42 U.S.C. § 1983 the actions of the Defendant

Officers Milo Box and Denton Scherman were part and parcel of a widespread municipal

policy, practice and custom which makes Defendant City of Edmond liable under Monell

principles?

               3.     Whether under 42 U.S.C. § 1983 Isaiah Mark Lewis, an African-

American and member of a protected class, had a right to Equal Protection under the law,

which the City of Edmond violated by failing its duty to properly train and supervise City’s

officers, and by maintaining or tolerating a policy, practice, custom, or culture that causes

intentional disparate enforcement and outcomes in police encounters with African-

Americans, who are similarly situated as non-African-Americans?

               4.     Whether under the Oklahoma’s Governmental Tort Claims Act, 51

O.S. § 151 et seq. the city of Edmond is vicariously liable for the injuries inflicted on

Plaintiffs by Defendants Edmond Police Officers Milo Box and Denton Scherman?

       b.      DEFENDANT CITY OF EDMOND:


                                               9
Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 10 of 70




    1.    Edmond has a pending Motion for Summary Judgment which may
          resolve many outstanding legal issues.

    2.    Edmond has simultaneously submitted numerous matters for pre-trial
          resolution via motions in limine.

    3.    There is an insufficient basis to instruct the jury on punitive damages as
          to Defendants Sergeant Box and Officer Scherman. In addition,
          Edmond cannot be held liable for punitive damages under Oklahoma
          law or Federal law.

    4.    Plaintiffs have failed to state a claim against Edmond upon which relief
          can be granted. See Fed. R. Civ. P. 12(b)(6).

    5.    Defendant City of Edmond cannot be held liable to Plaintiffs for their
          14th Amendment Equal Protection Claim because: (1) Neither Sergeant
          Milo Box nor Officer Denton Scherman intentionally discriminated
          against Isaiah Mark Lewis because of his race; (2) Plaintiffs cannot show
          that the alleged discrimination by Box or Scherman was the result of a
          “policy or custom” of Defendant City of Edmond; and (3) Plaintiffs
          cannot show that Isaiah Mark Lewis died as a result of a policy or
          custom of the City of Edmond. See Civil Pattern Jury Instructions for
          the 11th Circuit, Instruction No. 4.4.

    6.    Defendant City of Edmond cannot be held liable to Plaintiffs for their
          4th Amendment Monell claim based on failure to train because: (1) No
          underlying constitutional violation exists; (2) Plaintiffs cannot show that
          Defendant City of Edmond's training program was inadequate to train
          its officers and employees to carry out their duties; (3) Plaintiffs cannot
          show that the need for more training or different training is so obvious,
          and the inadequacy so likely to result in the violation of constitutional
          rights, that the policymakers of Defendant City of Edmond can
          reasonably be said to have been deliberately indifferent to the need for
          such training; and (4) Plaintiffs cannot show that the failure of
          Defendant City of Edmond to provide proper training was a cause of
          Isaiah Mark Lewis’ death. See 3B Fed. Jury Prac. & Instr. § 165.26 (5th
          ed.).

    7.    Defendant City of Edmond cannot be held liable to Plaintiffs for their
          4th Amendment Monell claim based on failure to supervise and control
          because: (1) No underlying constitutional violation exists; (2) Plaintiffs
          cannot show that Edmond’s alleged inadequate supervision or control
          demonstrated a deliberate indifference on the part of the Chief of


                                   10
 Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 11 of 70




           Police and/or City Manager toward persons with whom Edmond
           officers come into contact; and (3) Plaintiffs cannot show that a direct
           causal link exists between the constitutional deprivation(s) and the
           inadequate supervision or control. See Allen v. Muskogee, 119 F. 3d
           837, 841-42 (10 Cir. 1997).

     8.    Defendant City of Edmond cannot be held liable to Plaintiffs for their
           state law negligence claim because: Sergeant Box and Officer Scherman
           only used such force as a reasonably prudent officer would use in light
           of the objective circumstances confronting Box and Scherman at the
           time each used force. See Morales v. City of Oklahoma City, 2010 OK
           9, 230 P.3d 869.


c.   DEFENDANT POLICE SERGEANT MILO BOX:

     1.    Sergeant Box has a pending motion for Summary Judgment based on
           his right to qualified immunity and which may resolve all outstanding
           legal issues related to Sergeant Box’s alleged liability.

     2.    Sergeant Box has simultaneously submitted numerous matters for pre-
           trial resolution via motions in limine.

     3.    There is an insufficient basis to instruct the jury on punitive damages as
           to Sergeant Box under Oklahoma law or Federal law.



d.   DEFENDANT POLICE OFFICER DENTON SCHERMAN:

     1.    Officer Scherman has a pending motion for Summary Judgment based
           on his right to qualified immunity and which may resolve all outstanding
           legal issues related to Officer Scherman’s alleged liability.

     2.    Officer Scherman has simultaneously submitted numerous matters for
           pre-trial resolution via motions in limine.

     3.    There is an insufficient basis to instruct the jury on punitive damages as
           to Officer Scherman under Oklahoma law or Federal law.




                                   11
         Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 12 of 70




5.     CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
       SOUGHT.


       A.      Plaintiff

               First Claim: 42 U.S.C. § 1983 Claim for Excessive Force against Defendant

Officers Milo Box and Denton Scherman. The actions of Defendant Officers Milo Box

and Denton Scherman violated the constitutional rights of Isaiah Mark Lewis, resulting in

the unconstitutional seizure of his person and the loss of his life. Plaintiffs are entitled to

damages for these losses in an amount to be determined at trial, costs and attorney fees,

including punitive damages against the individual officers, attorney fees and costs pursuant

to 42 U.S.C. §1988.

               Second Claim: 42 U.S.C. § 1983 Monell Claim against Defendant City of

Edmond. The actions of the Defendant Officers Milo Box and Denton Scherman as

alleged in this Complaint were part and parcel of a widespread municipal policy, practice

and custom which makes Defendant City of Edmond liable under Monell principles to the

plaintiffs for damages for in an amount to be determined at trial, costs and attorney fees,

including punitive damages against the individual officers, attorney fees and costs pursuant

to 42 U.S.C. §1988.

               Third Claim: 42 U.S.C. § 1983 Fourteenth Amendment Equal Protection

Claim against Defendant City of Edmond. Isaiah Mark Lewis, an African-American and

member of a protect class, had a right to Equal Protection under the law, which the City of

Edmond violated by failing its duty to properly train and supervise City’s officers, and by

maintaining or tolerating a policy, practice, custom, or culture that causes intentional


                                                12
         Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 13 of 70




disparate enforcement and outcomes in police encounters with African-Americans, who

are similarly situated as non-African-Americans. These failures caused the plaintiff damages

in an amount to be determined at trial, costs and attorney fees, including punitive damages

against the individual officers, attorney fees and costs pursuant to 42 U.S.C. §1988.

              Fourth Claim: Plaintiffs timely presented a claim to the City of Edmond by

on or about October 1, 2019, pursuant to Oklahoma’s Governmental Tort Claims Act, 51

O.S. § 151 et seq. Their claim was deemed denied on approximately December 30, 2019.

The injuries inflicted on Plaintiffs were negligently and/or maliciously and willfully inflicted

by Defendants Edmond Police Officers Milo Box and Denton Scherman while acting

within the course and scope of their employment with the City of Edmond and Edmond

Police Department, and under color of law. The City of Edmond is vicariously liable for

the injuries inflicted on Plaintiffs by Defendants Edmond Police Officers Milo Box and

Denton Scherman, in an amount to be determined at trial, costs and attorney fees,

including punitive damages against the individual officers, attorney fees and costs pursuant

to 42 U.S.C. §1988.



       B.     Defendant City of Edmond

              1.      Isaiah Mark Lewis assaulted and battered Sergeant Box and Officer
                      Scherman prior to the first shot being fired.

              2.      Sergeant Box’s actions, including the use of the taser, were reasonable
                      and lawful.

              3.      Officer Scherman’s actions, including the use of lethal force, were
                      reasonable and lawful.



                                               13
Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 14 of 70




    4.    Sergeant Box and Officer Scherman are both entitled to qualified
          immunity.

    5.    Sergeant Box and Officer Scherman were both acting within the scope
          of their employment at all relevant times.

    6.    Sergeant Box’s actions do not warrant either an instruction on or the
          imposition of punitive damages.

    7.    Officer Scherman’s actions do not warrant either an instruction on or
          the imposition of punitive damages.

    8.    To the extent Plaintiffs’ federal question claims against Defendant City
          of Edmond are based on the doctrine of respondeat superior, such
          claims are barred because the doctrine of respondeat superior is not a
          basis for recovery under 42 U.S.C. §1983.

    9.    Defendant City of Edmond cannot be held liable for punitive
          damages under 42 U.S.C. §1983 or under state law.

    10.   Defendant City of Edmond cannot be held liable to Plaintiffs under
          42 U.S.C. §1983, as the alleged deprivation of a federally protected
          constitutional right was not the result of action taken pursuant to an
          official municipal policy or custom.

    11.   Defendant City of Edmond cannot be held liable to Plaintiffs under
          42 U.S.C. §1983, as the municipal policies and/or customs in
          question are not unconstitutional and were not unconstitutionally
          applied.

    12.   Defendant City of Edmond cannot be held liable to Plaintiffs under the
          theory of improper retention, as there was no prior knowledge of
          Defendant Box’s nor Defendant Scherman’s propensity to commit the
          harm complained of and, as such, Defendant City of Edmond did not
          act with “deliberate indifference” to the rights of Isaiah Mark Lewis
          and/or Plaintiffs.

    13.   Defendant City of Edmond cannot be held liable to Plaintiffs under
          theories of failure to supervise and/or failure to control, as there was
          no prior knowledge of similar acts committed by Defendant Box or
          Defendant Scherman; therefore, it cannot be said Defendant City of
          Edmond acted with “deliberate indifference.”



                                  14
Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 15 of 70




    14.   Defendants’ actions were “objectively reasonable,” proper and lawful
          under the circumstances. In other words, Defendants did not violate
          any constitutionally-protected rights.

    15.   Edmond cannot be held liable for excessive use of force because there
          was not a complete failure to train and the training provided was neither
          reckless nor grossly negligent.

    16.   Edmond cannot be held liable for inadequate training and/or failure to
          train because Edmond trained its police officers well beyond the state-
          mandated requirements and the training provided does not evidence a
          “deliberate indifference” to the rights of Edmond’s inhabitants.

    17.   Edmond cannot be held liable to Plaintiffs for their Equal Protection
          claim because Edmond’s adopted “Response to Resistance” Policy and
          Edmond’s customs were not based upon and do not differentiate
          among the races of various citizens. Likewise, Defendants’ actions were
          not motivated by a discriminatory purpose and Plaintiffs cannot show
          that similarly situated individuals of a different race were treated
          differently by Edmond’s law enforcement officials.

    18.   Defendant City of Edmond was not negligent, and thus, is not liable for
          any damages alleged arising from any theory of recovery based on
          negligence. In fact, negligence alone is not sufficient to demonstrate
          liability under 42 U.S.C. § 1983.

    19.   Sovereign immunity.

    20.   Plaintiffs’ medical expense damages, if any, are limited/capped
          pursuant to 12 O.S. § 3009.1.

    21.   Isaiah Mark Lewis’ own conduct caused his injuries, pain and suffering
          and death, and the damages, if any, to his estate and/or his surviving
          family members.

    22.   Defendant City of Edmond cannot be held liable for more than the
          percentage of fault/negligence that may be attributed by a jury to the
          conduct of Defendants Box and Scherman.

    23.   Defendants Box and Scherman acted in self-defense, were not
          negligent and were assaulted and battered by Isaiah Mark Lewis.

    24.   Isaiah Mark Lewis assumed the risk of the injuries sustained and his


                                  15
 Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 16 of 70




           resulting death.

     25.   If Edmond is found liable as to Plaintiffs’ state law negligence claim,
           Plaintiffs’ damages are capped as prescribed in the Oklahoma
           Governmental Tort Claims Act, 51 O.S. § 151 et seq.

     26.   If Edmond prevails as to Plaintiffs’ federal law claims, it is entitled to
           the recovery of attorney fees and costs.

C.   Defendant Police Sergeant Milo Box

     1.    Sergeant Milo Box had probable cause to detain and/or arrest Mr.
           Lewis before Mr. Lewis broke into an occupied residence.

     2.    Sergeant Milo Box had probable cause to detain and/or arrest Mr.
           Lewis when Mr. Lewis broke into an occupied residence.

     3.    Sergeant Milo Box was acting reasonably and lawfully when he
           followed Mr. Lewis into the occupied residence.

     4.    Mr. Lewis assaulted and battered Sergeant Box and Officer
           Scherman prior to the first shot being fired.

     5.    Sergeant Box’s actions, including the use of the taser, were reasonable
           and lawful.

     6.    Officer Scherman’s actions, including the use of lethal force, were
           reasonable and lawful.

     7.    Sergeant Box and Officer Scherman are both entitled to qualified
           immunity.

     8.    Sergeant Box and Officer Scherman were both acting within the scope
           of their employment at all relevant times.

     9.    Sergeant Box’s actions do not warrant either an instruction on or the
           imposition of punitive damages.

     10.   Officer Scherman’s actions do not warrant either an instruction on or
           the imposition of punitive damages.

     11.   Plaintiffs’ medical expense damages, if any, are limited/capped
           pursuant to 12 O.S. § 3009.1.


                                   16
 Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 17 of 70




     12.   Isaiah Mark Lewis’ own conduct caused his injuries, pain and suffering
           and death, and the damages, if any, to his estate and/or his surviving
           family members.

D.   Defendant Officer Denton Scherman:

     1.    Officer Denton Scherman had probable cause to detain and/or arrest
           Mr. Lewis before Mr. Lewis broke into an occupied residence.

     2.    Officer Denton Scherman had probable cause to detain and/or arrest
           Mr. Lewis when Mr. Lewis broke into an occupied residence.

     3.    Officer Denton Scherman was acting reasonably and lawfully when
           he followed Sergeant Box and Mr. Lewis into the occupied residence.

     4.    Mr. Lewis assaulted and battered Sergeant Box and Officer
           Scherman prior to the first shot being fired.

     5.    Sergeant Box’s actions, including the use of the taser, were reasonable
           and lawful.

     6.    Officer Scherman’s actions, including the use of lethal force, were
           reasonable and lawful.

     7.    Sergeant Box and Officer Scherman are both entitled to qualified
           immunity.

     8.    Sergeant Box and Officer Scherman were both acting within the scope
           of their employment at all relevant times.

     9.    Sergeant Box’s actions do not warrant either an instruction on or the
           imposition of punitive damages.

     10.   Officer Scherman’s actions do not warrant either an instruction on or
           the imposition of punitive damages.

     11.   Plaintiffs’ medical expense damages, if any, are limited/capped
           pursuant to 12 O.S. § 3009.1.

     12.   Isaiah Mark Lewis’ own conduct caused his injuries, pain and
           suffering and death, and the damages, if any, to his estate and/or his
           surviving family members.


                                  17
            Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 18 of 70




6.        EXHIBITS.

          Unlisted exhibits will not be admitted unless, by order of the court, the final pretrial

order is amended to include them.



          A.     Plaintiff12:

          (Premarked for trial and exchanged as required under LCvR 39.4(a))

    No.               Title/Description                     Objections & FRE relied upon
1.        911 Calls

2.        NMS Labs Report

3.        Edmond Fire Department Run Report


4.        Report of Investigation by Medical
          Examiner and Diagrams
5.        Photos of Scene taken by EPD TI             Not properly identified; Fed. R. Evid. 403;
                                                      Cumulativeness & confusion. Defendants
                                                      will be filing a motion in limine regarding
                                                      portions of this exhibit.
6.        Crime Scene Sketch by EPD TI


1 Defendants object to the introduction of all of Plaintiffs’ exhibits in Plaintiffs’ case-in-
chief because Plaintiffs failed to timely provide marked exhibits as required by
LCvR39.4(a).
        Plaintiffs’ response: Plaintiffs’ exhibited all their exhibits to Defendants on June 28,
2021. Each exhibit was numbered in order, without the case number on the exhibit. On July
2, 2021, Plaintiffs re-exhibited their exhibits to Defendants, with the case number on each
exhibit.
2 The parties are in the process of attempting to enter into a stipulation regarding the

identification and authentication of exhibits. However, if an agreement cannot be reached,
Defendants reserve the right to object to any and all of Plaintiffs’ exhibits on identification
and authentication grounds pursuant to Fed. R. Evid. 901.

                                                 18
         Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 19 of 70




 No.              Title/Description                      Objections & FRE relied upon
7.     Various Police Reports re: OIS              Completeness doctrine (Fed. R. Evid. 106)
       Investigation
8.     Handwritten Investigation Notes             Completeness doctrine (Fed. R. Evid. 106);
                                                   Fed. R. Evid. 901 (authentication).
9.     EMSA Run Report
10.    Mental Illness/Protective Custody           Completeness doctrine (Fed. R. Evid. 106)
       Presentation Slides (Bates 1229- 1344)
11.    2018 Edmond PD Mental Health                Completeness doctrine (Fed. R. Evid. 106)
       Training (Bates 1162-1180)
12.    Photos of Evidence taken by EPD TI
13.    Police Policy and Procedure Approval
       Draft (Bates 1359)
14.    Police Policy and Procedure # 12- 08:
       Critical Incidents (Bates 18207-18213)
15.    Police Policy & Procedure #02-04:
       Disciplinary Process (Bates 1345- 1350)

16.    Police Policy and Procedure #14- 02:
       Complaints and Administrative Reviews
       (Bates 1351-1358)
17.    2019 Edmond PD Quarter 1 Training Completeness doctrine (Fed. R. Evid. 106)
       (Bates 1181-1189)
18.    Police Policy & Procedure #07-02:
       Weapons (Bates 1208-1215)
19.    Police Policy & Procedure #03-07: Field
       Training and Evaluation Program (Bates
       1200-1203)
20.    Police Policy and Procedure #06- 02:    Fed. R. Evid. 401-403 and 407, as this
       Mental Health Procedures and Crisis     version of the policy was not in effect on
       Intervention Team (Bates 1204-1207) April 29, 2019. See Defendants’ Exhibit 39.
21.    Police Policy and Procedure #09- 04:
       Juveniles (Bates 1216-1219)
22.    Police Policy and Procedure #11- 08:
       Response to Resistance (Bates 1220-
       1225)

                                              19
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 20 of 70




No.              Title/Description                      Objections & FRE relied upon
23.   Police Policy and Procedure #11- 09:
      Conducted Energy Weapons (CEW’s)
      (Bates 1226-1228)
24.   Recorded Interview of Defendant Milo
      Box - Audio and Transcript
25.   Recorded Interview of Defendant
      Denton Scherman - Audio and
      Transcript
26.   Administrative Review Report for
      Scherman’s Use of Deadly Force and
      Box’s Response to Resistance on April
      29, 2019 (Bates 2431- 2472)
27.   Autopsy Photos                              Defendants object to many, but not all of the
                                                  autopsy photographs due to lack of
                                                  relevance, undue prejudice, cumulativeness
                                                  and confusion of the issues. See Fed. R.
                                                  Evid. 401-403. Defendants will be filing a
                                                  motion in limine in this regard.


28.   Edmond PD Response to Resistance
      Incident Summary Report; Response to
      Resistance Incident Summary (Bates
      2343- 2354)
29.   1913 Lariat Circle Radio Traffic     Completeness doctrine (Fed. R. Evid. 106)
      Condensed
30.   Shots Fired Radio Traffic 4-29-19           Completeness doctrine (Fed. R. Evid. 106)

31.   Photos of Scherman (Postshooting)           Completeness doctrine (Fed. R. Evid. 106)


32.   Photos of Box (Post-shooting)               Completeness doctrine (Fed. R. Evid. 106)

33.   1913 Lariat Circle CAD Report (Bates
      2249-2265)
34.   Policy and Procedure #15-04: In- Car
      Cameras, Body Worn Cameras and




                                             20
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 21 of 70




No.               Title/Description                      Objections & FRE relied upon
      Other Recording Devices (Bates 18548-
      18552)

35.   Policy & Procedure #09-06: Department
      Divisions and Intra- Departmental
      Relations (Bates 18553-18556)
36.   City of Edmond Insurance Policy (Bates Fed. R. Evid. 401-403 and 411. Defendants
      18596-18763)                           will be filing a motion in limine regarding
                                             this exhibit.

37.   Box’s Law Enforcement Training               Completeness doctrine (Fed. R. Evid. 106)
      Records
38.   Scherman’s Law Enforcement Training Completeness doctrine (Fed. R. Evid. 106)
      Records
39.   Taser Download Report and Graphs of
      Box’s Taser (Bates 18126-18142)

40.   Dash Cam video post-shooting (OIS 4- Cumulativeness (Fed. R. Evid. 403).
      29-19)                               Defendants will be filing a motion in limine
                                           regarding this exhibit.

41.   Officer Hussey Dash Cam
42.   Officer O’Neill Dash Cam
43.   Excerpts/Stills from Video re: Isaiah        Not properly identified or exchanged; Fed.
      Lewis from his memorial service              R. Evid. 401-403, 801-802 and 901; Hearsay,
                                                   relevance, undue prejudice, confusion of
                                                   issues, lack of foundation and/or
                                                   authentication. All additional objections
                                                   reserved until produced. Defendants will be
                                                   filing a motion in limine regarding this
                                                   exhibit.




                                              21
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 22 of 70




No.              Title/Description                        Objections & FRE relied upon
44.   Excerpts/Stills from Tribute Video from Not properly identified or exchanged; Fed.
      Boulevard Academy                       R. Evid. 401-403, 801-802 and 901; Hearsay,
                                              relevance, undue prejudice, confusion of
                                              issues, lack of foundation and/or
                                              authentication. All additional objections
                                              reserved until produced. Defendants will be
                                              filing a motion in limine regarding this
                                              exhibit.

45.   Video of scene and officers involved,         Fed. R. Evid. 401-403, 801-802 and 901;
      post-shooting, taken by neighbor              Hearsay, relevance, undue prejudice,
                                                    confusion of issues, lack of foundation
                                                    and/or authentication. Defendants will be
                                                    filing a motion in limine regarding this
                                                    exhibit.

46.   Documents re: funeral and burial
      expenses
47.   Defendants’ Answers to Interrogatories Best evidence rule.


48.   Interview of Tossaporn Sriyap - Video
      and Transcript
49.   Interview of Kamri Pollock - Video and Completeness doctrine (Fed. R. Evid. 106)
      Transcript
50.   All exhibits for impeachment, rebuttal        Fed. R. Evid. 401-403, 801-802 and 901; All
      and/or to refresh recollection                additional objections reserved until
                                                    produced.


      B.     Defendants’ Joint Exhibits (Edmond, Sergeant Box & Officer Scherman):

      (Premarked for trial and exchanged as required under LCvR 39.4(a))



                              Expected to Be Used at Trial




                                               22
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 23 of 70




 No.             Title/Description                        Objections & FRE relied upon
           (Expected to Be Used at Trial)

1.     Radio Traffic on April 29, 2019 - Both Fed R. Evid. 401-403 (relevance, probative value
       Condensed and Real Time                substantially outweighed by unfair prejudice,
                                              confusing the issues, misleading the jury, undue
                                              delay, and wasting time); Fed R. Evid. 801-802
                                              (hearsay); Fed. R. Evid. 901 (authentication).
2.     911 Calls on April 29, 2019            Fed R. Evid. 401-403 (relevance, probative value
                                              substantially outweighed by unfair prejudice,
                                              confusing the issues, misleading the jury, undue
                                              delay, and wasting time); Fed R. Evid. 801-802
                                              (hearsay); Fed. R. Evid. 901 (authentication).
                                              Fed. R. Evid. 602 (lack of foundation, personal
                                              knowledge).

3.     Edmond Police Department Incident         Fed R. Evid. 401-403 (relevance, probative value
       Reports (Case No. 2019- 00030824) -       substantially outweighed by unfair prejudice,
       Print Dates: May 21, 2019, May 30,        confusing the issues, misleading the jury, undue
       2019 and August 20, 2020                  delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication).
4.     Dash Cam Video - Sergeant Page            Fed R. Evid. 401-403 (relevance, probative value
       Hussey                                    substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication).
5.     Dash Cam Video - Sergeant Jim O'Neill Fed R. Evid. 401-403 (relevance, probative value
                                             substantially outweighed by unfair prejudice,
                                             confusing the issues, misleading the jury, undue
                                             delay, and wasting time); Fed R. Evid. 801-802
                                             (hearsay); Fed. R. Evid. 901 (authentication).
6.     Interview of Tossaporn Sriyap (April  Fed R. Evid. 401-403 (relevance, probative value
       29, 2019) - Both Video and Transcript substantially outweighed by unfair prejudice,
                                             confusing the issues, misleading the jury, undue
                                             delay, and wasting time); Fed R. Evid. 801-802
                                             (hearsay); Fed. R. Evid. 901 (authentication).




                                            23
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 24 of 70




 No.             Title/Description                        Objections & FRE relied upon
           (Expected to Be Used at Trial)

7.     Interview of Kamri Pollock (May 1,        Fed R. Evid. 401-403 (relevance, probative value
       2019) - Both Video and Transcript         substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication).
                                                 Fed. R. Evid. 602 (lack of foundation, personal
                                                 knowledge)..

8.     Recording of Follow-up Questions by       Fed R. Evid. 401-403 (relevance, probative value
       Edmond Police Department of Kamri         substantially outweighed by unfair prejudice,
       Pollock                                   confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication);
                                                 Fed. R. Evid. 602 (lack of foundation, personal
                                                 knowledge).

9.     Photographs of Kamri Pollock's            Fed R. Evid. 401-403 (relevance, probative value
       Residence                                 substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication).
10.    Kamri Pollock's and Isaiah Lewis'         Fed R. Evid. 401-403 (relevance, probative value
       Cellular Phone Records                    substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication).
11.    Edmond Police Department Voluntary Fed R. Evid. 401-403 (relevance, probative value
       Statement - Kamri Pollock          substantially outweighed by unfair prejudice,
                                          confusing the issues, misleading the jury, undue
                                          delay, and wasting time); Fed R. Evid. 801-802
                                          (hearsay); Fed. R. Evid. 901 (authentication);
                                          Fed. R. Evid. 602 (lack of foundation, personal
                                          knowledge).




                                            24
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 25 of 70




 No.             Title/Description                        Objections & FRE relied upon
           (Expected to Be Used at Trial)

12.    Edmond Police Department Voluntary Fed R. Evid. 401-403 (relevance, probative value
       Statement - LuAnn Arnold           substantially outweighed by unfair prejudice,
                                          confusing the issues, misleading the jury, undue
                                          delay, and wasting time); Fed R. Evid. 801-802
                                          (hearsay); Fed. R. Evid. 901 (authentication);
                                          Fed. R. Evid. 602 (lack of foundation, personal
                                          knowledge).

13.    Edmond Police Department Voluntary Fed R. Evid. 401-403 (relevance, probative value
       Statement - Matthew Conner         substantially outweighed by unfair prejudice,
                                          confusing the issues, misleading the jury, undue
                                          delay, and wasting time); Fed R. Evid. 801-802
                                          (hearsay); Fed. R. Evid. 901 (authentication);
                                          Fed. R. Evid. 602 (lack of foundation, personal
                                          knowledge).

14.    Interview of Isaiah Alexander             Fed R. Evid. 401-403 (relevance, probative value
                                                 substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication);
                                                 Fed. R. Evid. 602 (lack of foundation, personal
                                                 knowledge).

15.    Interview of Nia Davis                    Fed R. Evid. 401-403 (relevance, probative value
                                                 substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication);
                                                 Fed. R. Evid. 602 (lack of foundation, personal
                                                 knowledge).

16.    Interviews of Kha'Mari Bowen, Khalil Fed R. Evid. 401-403 (relevance, probative value
       Frazier, Itale Fields and Rashon Lucas substantially outweighed by unfair prejudice,
                                              confusing the issues, misleading the jury, undue
                                              delay, and wasting time); Fed R. Evid. 801-802
                                              (hearsay); Fed. R. Evid. 901 (authentication);
                                              Fed. R. Evid. 602 (lack of foundation, personal
                                              knowledge).




                                            25
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 26 of 70




 No.             Title/Description                        Objections & FRE relied upon
           (Expected to Be Used at Trial)

17.    Videos of Notification to Vicki Lewis     Fed R. Evid. 401-403 (relevance, probative value
       and Troy Lewis by Edmond Police           substantially outweighed by unfair prejudice,
       Department - April 29, 2019               confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay); Fed. R. Evid. 901 (authentication);
                                                 Fed. R. Evid. 602 (lack of foundation, personal
                                                 knowledge).

18.    Recording of Telephone Call to Vicki      Fed R. Evid. 401-403 (relevance, probative value
       Lewis by Edmond Police Department         substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed R. Evid. 801-802
                                                 (hearsay)
19.    Recordings of Telephone Calls and/or Fed R. Evid. 401-403 (relevance, probative value
       Interviews - Troy Lewis and Paul (Curt) substantially outweighed by unfair prejudice,
       Tramble                                 confusing the issues, misleading the jury, undue
                                               delay, and wasting time); Fed R. Evid. 801-802
                                               (hearsay); Fed. R. Evid. 602 (lack of foundation,
                                               personal knowledge).
20.    Interview of Denton Scherman (May 6,
       2019) - Both Audio and Transcript

21.    Interview of Milo Box (May 6, 2019) -
       Both Audio and Transcript
22.    Edmond Police Department
       Photographs of Scene & Residence -
       520 Gray Fox Run
23.    Edmond Police Department
       Photographs of Evidence
24.    Edmond Police Department
       Photographs of Milo Box (April 29- 30,
       2019) and Denton Scherman (April 29,
       2019)




                                            26
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 27 of 70




 No.             Title/Description                        Objections & FRE relied upon
           (Expected to Be Used at Trial)

25.    Plaintiffs’ Responses to City of          Fed R. Evid. 401-403 (relevance, probative value
       Edmond’s Requests for Admission           substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time)
26.    Edmond Police Department Scene
       Diagram
27.    District Attorney Statement Regarding Fed R. Evid. 401-403 (relevance, probative value
       the Officer-Involved Shooting Death of substantially outweighed by unfair prejudice,
       Isaiah Lewis                           confusing the issues, misleading the jury, undue
                                              delay, and wasting time); Fed R. Evid. 801-802
                                              (hearsay); Fed. R. Evid. 901 (authentication);
                                              Fed. R. Evid. 602 (lack of foundation, personal
                                              knowledge).

28.    Taser Download Report - Milo Box
       (May 7, 2019)
29.    Snapchat downloads from the account Fed R. Evid. 401-403 (relevance, probative value
       of Isaiah Lewis                     substantially outweighed by unfair prejudice,
                                           confusing the issues, misleading the jury, undue
                                           delay, and wasting time); Fed R. Evid. 801-802
                                           (hearsay); Fed. R. Evid. 901 (authentication);
                                           Fed. R. Evid. 602 (lack of foundation, personal
                                           knowledge).

30.    NMS Labs Report - Certified with          Fed R. Evid. 401-403 (relevance, probative value
       Chain of Custody                          substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed. R. Evid. 901
                                                 (authentication)
31.    Edmond Police Department Training
       Materials - Milo Box and Denton
       Scherman
32.    Combined AV Timeline Prepared by          Fed R. Evid. 401-403 (relevance, probative value
       Legal-Graphics                            substantially outweighed by unfair prejudice,
                                                 confusing the issues, misleading the jury, undue
                                                 delay, and wasting time); Fed. R. Evid. 901
                                                 (authentication)


                                            27
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 28 of 70




 No.             Title/Description                         Objections & FRE relied upon
           (Expected to Be Used at Trial)

33.    Demonstrative Exhibit Depicting Width Fed R. Evid. 401-403 (relevance, probative value
       of Hallway                            substantially outweighed by unfair prejudice,
                                             confusing the issues, misleading the jury, undue
                                             delay, and wasting time); Fed. R. Evid. 901
                                             (authentication)
34.    Cell Phone Video taken by Neighbor - Fed. R. Evid. 901 (authentication) as to
       Enlarged and Background Audio        modification/enhancement; Fed R. Evid. 801-802
       Volume Increased                     (hearsay) as to neighbor’s commentary.


35.    Report of Investigation by Medical         Fed R. Evid. 401-403 (relevance, probative value
       Examiner (Inclusive of Report of           substantially outweighed by unfair prejudice,
       Autopsy, Report of Laboratory Analysis     confusing the issues, misleading the jury, undue
       and Diagrams)                              delay, and wasting time); Fed. R. Evid. 901
                                                  (authentication) as to laboratory analysis.
36.    Photographs taken by the Medical
       Examiner



                         Exhibits Which May Be Used at Trial

 No.             Title/Description                        Objections & FRE relied upon
               (May Be Used at Trial)

37.    Medical Records of Milo Box Relative       Fed R. Evid. 401-403 (relevance, probative value
       to Incident on April 29, 2019 -            substantially outweighed by unfair prejudice,
       Oklahoma Oasis Hyberbarics (June 3,        confusing the issues, misleading the jury, undue
       2019 - June 14, 2019)                      delay, and wasting time); Fed R. Evid. 801-802
                                                  (hearsay); Fed. R. Evid. 901 (authentication)


38.    Videos of Other Incidents Involving        Fed R. Evid. 401-403 (relevance, probative value
       Edmond Police Department prior to          substantially outweighed by unfair prejudice,
       and since Subject Incident                 confusing the issues, misleading the




                                             28
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 29 of 70




 No.             Title/Description                           Objections & FRE relied upon
               (May Be Used at Trial)

       - January 26, 2018, May 24, 2019, June jury, undue delay, and wasting time); Fed R.
       22,2019, July 24,                      Evid. 801-802 (hearsay); Fed. R. Evid. 901
       2019, September 21, 2019, December (authentication)
       1, 2019 and December 15, 2020.

39.    Edmond Police Department Policy and
       Procedure # 15-04 (In- Car Cameras,
       Body Worn Cameras, and Other
       Recording Devices); # 06-02 (Mental
       Health Procedures and the Crisis
       Intervention Team (CIT) Program -
       Revised Date January 15, 2016); # 12-08
       (Critical Incidents); and# 11-08
       (Response to Resistance)


40.    Edmond Police Department Crime
       Scene Entry Log - April 29, 2019




41.    Dispatch Run Report for Edmond
       Police Department and Edmond Fire
       Department - April 29, 2019



42.    Videos of News/Press Conferences              Fed R. Evid. 401-403 (relevance, probative value
       relative to incident on April 29, 2019        substantially outweighed by unfair prejudice,
                                                     confusing the issues, misleading the jury, undue
                                                     delay, and wasting time); Fed R. Evid. 801-802
                                                     (hearsay); Fed. R. Evid. 901 (authentication)

43.    OSBI Criminalistics Examination               Fed R. Evid. 401-403 (relevance, probative value
       Report - May 3, 2019                          substantially outweighed by unfair prejudice,
                                                     confusing the issues, misleading the jury, undue
                                                     delay, and wasting time); Fed R. Evid. 801-802
                                                     (hearsay); Fed. R. Evid. 901 (authentication)




                                                29
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 30 of 70




 No.             Title/Description                     Objections & FRE relied upon
               (May Be Used at Trial)

44.    Office of the Chief Medical Examiner's Fed R. Evid. 401-403 (relevance, probative value
       Receipt for Medicolegal Material       substantially outweighed by unfair prejudice,
                                              confusing the issues, misleading the jury, undue
                                              delay, and wasting time); Fed R. Evid. 801-802
                                              (hearsay); Fed. R. Evid. 901 (authentication)

45.    Edmond Police Department Incident Fed R. Evid. 401-403 (relevance, probative value
       Reports Relative to Isaiah Lewis (Case substantially outweighed by unfair prejudice,
       No. 2016-00015642 and Case No. 2018- confusing the issues, misleading the jury, undue
       00014889)                              delay, and wasting time); Fed R. Evid. 801-802
                                              (hearsay); Fed. R. Evid. 901 (authentication)

46.    Edmond Fire Department Run Report- Fed R. Evid. 401-403 (relevance, probative value
       April 29, 2019                     substantially outweighed by unfair prejudice,
                                          confusing the issues, misleading the jury, undue
                                          delay, and wasting time); Fed R. Evid. 801-802
                                          (hearsay); Fed. R. Evid. 901 (authentication)

47.    Letter from Vicki & Troy Lewis to City Fed R. Evid. 401-403 (relevance, probative value
       of Edmond dated May 15, 2019           substantially outweighed by unfair prejudice,
                                              confusing the issues, misleading the jury, undue
                                              delay, and wasting time); Fed R. Evid. 801-802
                                              (hearsay); Fed. R. Evid. 602 (lack of personal
                                              knowledge)
48.    Letter from City of Edmond to Vicki & Fed R. Evid. 401-403 (relevance, probative value
       Troy Lewis dated May 17,2019           substantially outweighed by unfair prejudice,
                                              confusing the issues, misleading the jury, undue
                                              delay, and wasting time); Fed R. Evid. 801-802
                                              (hearsay); Fed. R. Evid. 901 (authentication)

49.    Photographs taken by Edmond Police
       Department Technical Investigator
       Melissa Taft at the Medical Examiner's
       Office




                                           30
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 31 of 70




 No.              Title/Description                         Objections & FRE relied upon
                (May Be Used at Trial)

50.    Pleadings filed in Oklahoma County          Fed R. Evid. 401-403 (relevance, probative value
       Case No. PB-2019-549                        substantially outweighed by unfair prejudice,
                                                   confusing the issues, misleading the jury, undue
                                                   delay, and wasting time); Fed R. Evid. 801-802
                                                   (hearsay); Fed. R. Evid. 901 (authentication)

51.    Edmond Police Department                    Fed R. Evid. 401-403 (relevance, probative value
       Administrative Review Report - Major        substantially outweighed by unfair prejudice,
       Bob Pratt                                   confusing the issues, misleading the jury, undue
                                                   delay, and wasting time); Fed R. Evid. 801-802
                                                   (hearsay); Fed. R. Evid. 901 (authentication)

52.    Edmond Police Department                    Fed R. Evid. 401-403 (relevance, probative value
       Documents Regarding Body Cameras            substantially outweighed by unfair prejudice,
                                                   confusing the issues, misleading the jury, undue
                                                   delay, and wasting time); Fed R. Evid. 801-802
                                                   (hearsay); Fed. R. Evid. 901 (authentication)

53.    TAC Radio Traffic (Audio Recordings) Fed R. Evid. 401-403 (relevance, probative value
       - April 29, 2019                     substantially outweighed by unfair prejudice,
                                            confusing the issues, misleading the jury, undue
                                            delay, and wasting time); Fed R. Evid. 801-802
                                            (hearsay); Fed. R. Evid. 901 (authentication)

54.    All exhibits necessary for impeachment
       and/or to refresh recollection



7.     WITNESSES:

       Unlisted witnesses in chief will not be permitted to testify unless, by order of the

court, the final pretrial order is amended to include them.




                                              31
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 32 of 70




     A.      Plaintiff:

                             Witnesses Expected to Be Called

               Witness Name                         Address             Proposed Testimony
      (Witnesses Expected to Be Called)

1.   Plaintiff Vicki Lewis                 c/o Plaintiffs’ Counsel   Vicki Lewis was deposed
                                                                     by Defendants. She is
                                                                     expected to testify re:
                                                                     decedent Isaiah Lewis, his
                                                                     character, activities, habits
                                                                     and demeanor and the
                                                                     loss of his love, society
                                                                     and companionship and
                                                                     all aspects of damages.
                                                                     She is expected to testify
                                                                     re: her last
                                                                     communications with her
                                                                     son. She is also expected
                                                                     to testify re: learning of
                                                                     the death of her son and
                                                                     her grief and suffering.
                                                                     She is also expected to
                                                                     testify re: the
                                                                     communications she had
                                                                     with EPD personnel re:
                                                                     the fatal shooting of her
                                                                     son.




                                           32
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 33 of 70




               Witness Name                        Address             Proposed Testimony
      (Witnesses Expected to Be Called)

2.   Plaintiff Troy Lewis                 c/o Plaintiffs’ Counsel   He is expected to testify
                                                                    re: decedent Isaiah Lewis,
                                                                    his character, activities,
                                                                    loss of his love, society
                                                                    and companionship and
                                                                    all aspects of damages. He
                                                                    is also expected to testify
                                                                    re: learning of the death
                                                                    of his son habits and
                                                                    demeanor and the and his
                                                                    grief and suffering. He is
                                                                    expected to testify re: his
                                                                    last communications with
                                                                    his son. He is also
                                                                    expected to testify re: the
                                                                    communications he had
                                                                    with EPD personnel re:
                                                                    the fatal shooting of his
                                                                    son.
3.   Sergeant Milo Box                    Edmond Police             He is expected to testify
                                          Department                as to the series of events
                                          c/o Ms. Kathryn D.        leading up to, during and
                                          Terry, Esq.               following the fatal
                                          Phillips Murrah, PC       shooting of Plaintiffs’
                                          101 N. Robinson Ave.,     decedent Isaiah Lewis.
                                          13th Floor                Def Sgt. Box may also
                                          Oklahoma City, OK         testify as to the EPD’s
                                          73102                     policies, practices and
                                          (405) 235-4100            procedures, including but
                                                                    not limited to use of force,
                                                                    investigation of officer-
                                                                    involved shootings, any
                                                                    crisis intervention teams,
                                                                    measures, policies or
                                                                    procedures




                                          33
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 34 of 70




               Witness Name                       Address            Proposed Testimony
      (Witnesses Expected to Be Called)

4.   Officer Denton Scherman              Edmond Police            He is expected to testify
                                          Department c/o Ms.       as to the series of events
                                          Kathryn D. Terry, Esq.   leading up to, during and
                                          Phillips Murrah, PC      following the fatal
                                          101 N. Robinson Ave.,    shooting of Plaintiffs’
                                          13th Floor Oklahoma      decedent Isaiah Lewis.
                                          City, OK 73102
                                          (405) 235-4100

5.   Detective Sergeant Jimmy Gwartney Edmond Police            He was the principal
                                       Department c/o           investigator of the fatal
                                       Hornbeek Vitali & Braun, shooting of Plaintiffs’
                                       PLLC                     decedent Isaiah Lewis and
                                       3711 N. Classen Blvd.    is expected to testify re:
                                       Oklahoma City, OK        his investigation and the
                                       73118                    investigation of other
                                       (405) 236-8600           officers’ investigations as
                                                                reported to him as
                                                                principal investigator.
6.   Detective Brenton Brown           Edmond Police            He was a secondary
                                       Department c/o           investigator of the fatal
                                       Hornbeek Vitali & Braun, shooting of Plaintiffs’
                                       PLLC 3711                decedent Isaiah Lewis and
                                       N. Classen Blvd.         is expected to testify re:
                                       Oklahoma City, OK        the investigation, evidence
                                       73118                    gathered and witnesses
                                       (405) 236-8600           interviewed or contacted.
7.   Detective Sergeant Jason Stearns  Edmond Police            He is expected to testify
                                       Department c/o           about re: the investigation,
                                       Hornbeek Vitali & Braun, evident gathered and
                                       PLLC                     witnesses interviewed or
                                       3711 N. Classen Blvd.    contacted.
                                       Oklahoma City, OK
                                       73118
                                       (405) 236-8600




                                          34
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 35 of 70




               Witness Name                        Address              Proposed Testimony
      (Witnesses Expected to Be Called)

8.   Technical Investigator Rockie        Edmond Police            Inv. Yardley is expected
     Yardley                              Department               to testify re: the collection
                                          c/o Hornbeek Vitali &    of evidence, submission of
                                          Braun, PLLC              items to OSBI,
                                          3711 N. Classen Blvd.    documentation and
                                          Oklahoma City, OK        photographs of the scene
                                          73118                    and evidence re: the fatal
                                          (405) 236-8600           shooting of Plaintiffs’
                                                                   decedent Isaiah Lewis.
9.   Sergeant Timothy Radcliff            Edmond Police            Sgt. Radcliff may testify to
                                          Department c/o           responding to 1913 Lariat
                                          Hornbeek Vitali & Braun, Circle; conversation with
                                          PLLC                     Kamri Pollock on April
                                          3711 N. Classen Blvd.    29, 2019;
                                          Oklahoma City, OK        observations/interactions
                                          73118                    with Isaiah Lewis during
                                          (405) 236-8600           foot pursuit; hearing
                                                                   shots; observations of Def
                                                                   Scherman and Isaiah
                                                                   Lewis upon his arrival at
                                                                   the scene of the shooting;
                                                                   any medical aid rendered
                                                                   to Isaiah Lewis; and
                                                                   conversation with
                                                                   Elizabeth Kelley on April
                                                                   30, 2019.
                                                                   Sgt. Radcliff may also
                                                                   testify as to the EPD’s
                                                                   policies, practices and
                                                                   procedures, including but
                                                                   not limited to use of force,
                                                                   investigation of officer-
                                                                   involved shootings, any
                                                                   crisis intervention teams,
                                                                   policies or procedures.




                                          35
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 36 of 70




                Witness Name                        Address             Proposed Testimony
       (Witnesses Expected to Be Called)

10.   Sergeant Michael King                Edmond Police            Sgt. King may testify to
                                           Department c/o           being dispatched to 1913
                                           Hornbeek Vitali & Braun, Lariat Circle; an initial
                                           PLLC                     foot pursuit of Isaiah
                                           3711 N. Classen Blvd.    Lewis; observation of
                                           Oklahoma City, OK        clothes in the street on
                                           73118                    Lariat Circle; being
                                           (405) 236-8600           advised drug
                                                                    paraphernalia was thrown
                                                                    over fence at 1909 Lariat
                                                                    Circle; observing drug
                                                                    paraphernalia;
                                                                    communications and
                                                                    interactions with Isaiah
                                                                    Lewis during subsequent
                                                                    foot pursuit; hearing shots
                                                                    fired; arriving at 520 Gray
                                                                    Fox Run; and any medical
                                                                    aid rendered to Isaiah
                                                                    Lewis. Sgt. King may also
                                                                    testify as to the EPD’s
                                                                    policies, practices and
                                                                    procedures, including but
                                                                    not limited to use of force,
                                                                    investigation of officer-
                                                                    involved shootings, any
                                                                    crisis intervention teams,
                                                                    measures, policies or
                                                                    procedures.




                                           36
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 37 of 70




                Witness Name                        Address             Proposed Testimony
       (Witnesses Expected to Be Called)

11.   Lieutenant Jeff Richardson           Edmond Police            Lt. Richardson is
                                           Department c/o           expected to testify re: the
                                           Hornbeek Vitali & Braun, inspection, examination
                                           PLLC                     and conclusions re:
                                           3711 N. Classen Blvd.    Def Scherman’s service
                                           Oklahoma City, OK        weapon, magazines,
                                           73118                    ammunition and fired
                                           (405) 236-8600           casings after the fatal
                                                                    shooting of Isaiah Lewis.
                                                                    He is also expected to
                                                                    testify re: Edmond Police
                                                                    Department Training,
                                                                    policies and procedures,
                                                                    including but not limited
                                                                    to use of force,
                                                                    investigation of officer-
                                                                    involved shootings, any
                                                                    crisis intervention teams,
                                                                    measures, policies or
                                                                    procedures.

12.   Battalion Chief Troy S. Horn         Edmond Fire              Chief Horn is expected to
      (expert)*                            Department c/o           testify re: observations of
                                           Hornbeek Vitali & Braun, the scene and
                                           PLLC                     observations and
                                           3711 N Classen Blvd.     interactions with Def Box
                                           Oklahoma City, OK        and other officers at the
                                           73118                    scene after the shooting
                                           (405) 236-8600           and his supervision of
                                                                    Edmond Fire Department
                                                                    operations at the scene.
13.   Captain Jason Hazzard (expert)*      Edmond Fire              Capt Hazzard is expected
                                           Department c/o           to testify re: the
                                           Hornbeek Vitali & Braun, supervision, observation
                                           PLLC 3711 N Classen      and direct involvement
                                           Blvd.                    with medical treatment
                                                                    rendered to Isaiah Lewis


                                           37
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 38 of 70




                Witness Name                        Address             Proposed Testimony
       (Witnesses Expected to Be Called)

                                           Oklahoma City, OK         after the shooting; he is
                                           73118 (405) 236-8600      also expected to testify re:
                                                                     his observations of the
                                                                     scene, other officers and
                                                                     any aid rendered by
                                                                     officers to Isaiah Lewis.

14.   Firefighter Paramedic Brian Hale     Edmond Fire              FF/Medic Hale is
      (expert)*                            Department c/o           expected to testify re: the
                                           Hornbeek Vitali & Braun, supervision, observation
                                           PLLC 3711 N Classen      and direct involvement
                                           Blvd.                    with medical treatment
                                           Oklahoma City, OK        rendered to Isaiah Lewis
                                           73118 (405) 236-8600     after the shooting; he is
                                                                    also expected to testify re:
                                                                    his observations of the
                                                                    scene, other officers and
                                                                    any aid rendered by
                                                                    officers to Isaiah Lewis.
15.   Firefighter Cody Sanders (expert)*   Edmond Fire              FF Sanders is expected to
                                           Department c/o           testify re: his observations
                                           Hornbeek Vitali & Braun, upon arrival and medical
                                           PLLC 3711 N Classen      treatment rendered to
                                           Blvd.                    Isaiah Lewis after the
                                           Oklahoma City, OK        shooting; he is also
                                           73118 (405) 236-8600     expected to testify re: his
                                                                    observations of the scene,
                                                                    other officers and any aid
                                                                    rendered by officers to
                                                                    Isaiah Lewis.
16.   Lisa Barton, M.D. (expert)*          Oklahoma Office of the Dr. Barton is expected to
      Pathologist                          Chief Medical Examiner testify re: and consistently
                                           921 N.E. 23rd Street     with her Report of
                                           Oklahoma City, OK        Investigation by Medical
                                           73105 (405) 239-7141     Examiner (Inclusive of
                                                                    Report of Autopsy,
                                                                    Report of Laboratory
                                                                    Analysis and Diagrams);

                                           38
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 39 of 70




                Witness Name                        Address             Proposed Testimony
       (Witnesses Expected to Be Called)

                                                                     and photographs taken by
                                                                     the Medical Examiner.

17.   Byron Curtis, Ph.D. (expert)*        Oklahoma Office of the    Dr. Curtis is expected to
      Chief Forensic Toxicologist          Chief Medical Examiner    testify re: and consistently
                                           921 N.E. 23rd Street      with the Reports of
                                           Oklahoma City, OK         Laboratory Analysis and
                                           73105 (405) 239-7141      toxicology tests performed
                                                                     as part of the autopsy.

18.   Charles Pollard Pollard              Funeral Home 2626 N. Mr. Pollard is expected to
                                           Post Rd. Oklahoma City, testify as to the condition
                                           OK 73141                of Isaiah Lewis’s body and
                                                                   the funeral and burial
                                                                   expenses.
19.   Retained Expert                      c/o Plaintiffs’ Counsel Gregory Gilbertson
      Gregory Professor Gilberston                                 reviewed extensive
                                                                   materials in this case and
                                                                   will give his opinions that
                                                                   the individual Defendants’
                                                                   actions and the City of
                                                                   Edmond’s training,
                                                                   policies and practices
                                                                   were not appropriate
                                                                   according to nationally-
                                                                   accepted police practices
                                                                   and standards.

20.   Retained Expert                      c/o Plaintiffs’ Counsel   Dr. Filkins analysed the
      Dr. James Filkins                                              bullet wound paths in the
                                                                     body of the decedent and
                                                                     will give his opinions that
                                                                     the bullet wound paths to
                                                                     do not forensically and
                                                                     physically match
                                                                     Defendant Scherman’s
                                                                     testimony


                                           39
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 40 of 70




                Witness Name                            Address           Proposed Testimony
       (Witnesses Expected to Be Called)

21.   Any witnesses identified by
      Defendants as relevant or if necessary
      as a replacement or as needed for
      rebuttal.

                              Witnesses Who May Be Called

          Witness Name and Address                     Address            Proposed Testimony
        (Witnesses Who May Be Called)

1.    Detective Sergeant Greg Hunt             Edmond Police           Det. Hunt is expected to
                                               Department              testify re: his conversation
                                               c/o Hornbeek Vitali &   with Shana Pollock;
                                               Braun, PLLC 3711 N.     examination of 1913
                                               Classen Blvd.           Lariat Circle; interview of
                                               Oklahoma City, OK       Kamri Pollock on April
                                               73118                   29, 2019; foot pursuit of
                                               (405) 236-8600          Plaintiffs’ decedent Isaiah
                                                                       Lewis; arrival at the scene
                                                                       after EPD’s fatal shots
                                                                       fired; investigating
                                                                       purchase of marijuana by
                                                                       Isaiah Lewis; search of
                                                                       PMP records relative to
                                                                       Isaiah Lewis; and
                                                                       inventory of Isaiah Lewis’
                                                                       personal property.

2.    Technical Investigator Melissa Taft Edmond Police           Inv. Taft is expected to
                                          Department c/o Hornbeek testify to the collection of
                                          Vitali & Braun, PLLC    evidence, submission of
                                          3711 N. Classen Blvd.   items to OSBI,
                                          Oklahoma City, OK       documentation of the
                                          73118                   scene, photographs and
                                          (405) 236-8600          examination of the
                                                                  decedent at at the Medical
                                                                  Examiner's office.


                                               40
      Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 41 of 70




        Witness Name and Address               Address             Proposed Testimony
      (Witnesses Who May Be Called)

3.   Detective Captain Damon Minter   Edmond Police           Det. Miner is expected to
                                      Department c/o Hornbeek testify re: his observations
                                      Vitali & Braun, PLLC    of Defs Box and
                                      3711 N. Classen Blvd.   Scherman after the fatal
                                      Oklahoma City, OK       shooting of Isaiah Lewis;
                                      73118                   meeting with Vicki & Troy
                                      (405) 236-8600          Lewis after the incident;
                                                              establishing himself as
                                                              point of contact for
                                                              parents of Isaiah Lewis;
                                                              and meetings with other
                                                              police personnel post-
                                                              shooting.

4.   Major C.J. Wise                  Edmond Police             Major Wise is expected to
                                      Department                testify re: his observations
                                      c/o Hornbeek Vitali &     of Defs Box and
                                      Braun, PLLC               Scherman after the fatal
                                      3711 N. Classen Blvd.     shooting of Isaiah Lewis;
                                      Oklahoma City, OK         assignments given for
                                      73118                     purposes of investigation;
                                      (405) 236-8600            and his witnessing of the
                                                                interviews of Defs on May
                                                                6, 2019. Major Wise may
                                                                also testify as to the EPD’s
                                                                policies, practices and
                                                                procedures, including but
                                                                not limited to use of force,
                                                                investigation of officer-
                                                                involved shootings, any
                                                                crisis intervention teams,
                                                                measures, policies or
                                                                procedures.




                                      41
      Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 42 of 70




        Witness Name and Address               Address             Proposed Testimony
      (Witnesses Who May Be Called)

5.   Detective Aaron London            Edmond Police           Det. London is expected
                                       Department c/o Hornbeek to testify re: his
                                       Vitali & Braun, PLLC    observations of EMSA
                                       3711 N. Classen Blvd.   employees and members
                                       Oklahoma City, OK       of Edmond Fire
                                       73118                   Department attending to
                                       (405) 236-8600          Isaiah Lewis at the scene;
                                                               his conversation with
                                                               Tossapom Sriyap (resident
                                                               of home where shooting
                                                               occurred) following
                                                               incident; statement made
                                                               by LuAnn Arnold; any
                                                               surveillance footage of
                                                               incident; and receipt of
                                                               Crime Scene Log.

6.   Detective Sergeant Misty Spence   Edmond Police            Det. Spence is expected to
                                       Department               testify re: responding to
                                       c/o Hornbeek Vitali &    the scene of the fatal
                                       Braun, PLLC              shooting of Isaiah Lewis at
                                       3711 N. Classen Blvd.    520 Gray Fox Run with
                                       Oklahoma City, OK        Det. Gwartney; interviews
                                       73118                    of Kamri Pollock and
                                       (405) 236-8600           Shana Pollock;
                                                                conversations with Jesil
                                                                Wilson, Noah Nelson and
                                                                Amy Campuzano; and
                                                                telephone conversation
                                                                with Elizabeth Kelley.




                                       42
      Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 43 of 70




        Witness Name and Address               Address             Proposed Testimony
      (Witnesses Who May Be Called)

7.   Major Tim Bamthouse              Edmond Police            Major Barnthous is
                                      Department c/o Hornbeek expected to testify re:
                                      Vitali & Braun, PLLC    conversations with Kamri
                                      3711 N. Classen Blvd.   Pollock and Shana
                                      Oklahoma City, OK       Pollock on April 29, 2019;
                                      73118                   observations of Isaiah
                                      (405) 236-8600          Lewis while medical aid
                                                              was being rendered; and
                                                              observations of Sergeant
                                                              Milo Box after the fatal
                                                              shooting of Isaiah Lewis.
                                                              Major Barnthouse may
                                                              also testify as to the EPD’s
                                                              policies, practices and
                                                              procedures, including but
                                                              not limited to use of force,
                                                              investigation of officer-
                                                              involved shootings, any
                                                              crisis intervention teams,
                                                              measures, policies or
                                                              procedures.

8.   Captain Chuck Linhardt           Edmond Police           Capt. Linhardt is expected
                                      Department c/o Hornbeek to testify re: his
                                      Vitali & Braun, PLLC    observations of Isaiah
                                      3711                    Lewis shortly after being
                                      N. Classen Blvd.        fatally shot and any
                                      Oklahoma City, OK       medical aid or treatment
                                      73118                   rendered/not rendered;
                                      (405) 236-8600          his observations of Def
                                                              Box after the incident; and
                                                              directing Officer Williams
                                                              to take Sergeant Box to
                                                              hospital. Capt. Linhardt
                                                              may also testify as to the
                                                              EPD’s policies, practices
                                                              and procedures, including


                                      43
      Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 44 of 70




        Witness Name and Address               Address             Proposed Testimony
      (Witnesses Who May Be Called)

                                                                but not limited to use of
                                                                force, investigation of
                                                                officer-involved shootings,
                                                                any crisis intervention
                                                                teams, measures, policies
                                                                or procedures.

9.   Sergeant Page Hussey             Edmond Police           Sgt. Hussey is expected to
                                      Department c/o Hornbeek testify re: notification of
                                      Vitali & Braun, PLLC    the shooting on the radio;
                                      3711 N. Classen Blvd.   responding to scene and
                                      Oklahoma City, OK       his observations of officers
                                      73118                   on the scene; his
                                      (405) 236-8600          observations of Def Box
                                                              inside the residence at 520
                                                              Gary Fox Run (the scene);
                                                              his observations of Isaiah
                                                              Lewis inside residence
                                                              after shooting incident;
                                                              moving Isaiah Lewis from
                                                              inside the residence to the
                                                              front porch; contact with
                                                              Tossaporn Sriyap
                                                              (resident); any first aid
                                                              rendered to Isaiah Lewis.
                                                              Sgt. Hussey may also
                                                              testify as to the EPD’s
                                                              policies, practices and
                                                              procedures, including but
                                                              not limited to use of force,
                                                              investigation of officer-
                                                              involved shootings, any
                                                              crisis intervention teams,
                                                              measures, policies or
                                                              procedures.




                                      44
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 45 of 70




         Witness Name and Address               Address             Proposed Testimony
       (Witnesses Who May Be Called)

10.   Sergeant Tom Williams            Edmond Police           Sgt. Williams may testify
                                       Department c/o Hornbeek re: responding to 520 Gray
                                       Vitali & Braun, PLLC    Fox Run after hearing
                                       3711 N. Classen Blvd.   shots fired call; placing
                                       Oklahoma City, OK       crime scene tape after
                                       73118                   arrival; observations of Def
                                       (405) 236-8600          Box after fatal shooting
                                                               incident; taking Def Box
                                                               to hospital; and presence
                                                               during interview of Def
                                                               Box on May 6, 2019. Sgt.
                                                               Williams may also testify
                                                               as to the EPD’s policies,
                                                               practices and procedures,
                                                               including but not limited
                                                               to use of force,
                                                               investigation of officer-
                                                               involved shootings, any
                                                               crisis intervention teams,
                                                               measures, policies or
                                                               procedures.

11.   Sergeant Jim O'Neill             Edmond Police           Sgt. O’Neill is expected to
                                       Department c/o Hornbeek testify about his
                                       Vitali & Braun, PLLC    observations of the scene
                                       3711 N. Classen Blvd.   after the fatal shooting and
                                       Oklahoma City, OK       observations of the officers
                                       73118                   involved, including Def.
                                       (405) 236-860           Box and observations of
                                                               any aid rendered to Isaiah
                                                               Lewis. Sgt. O’Neill may
                                                               also testify as to the EPD’s
                                                               policies, practices and
                                                               procedures, including but
                                                               not limited to use of force,
                                                               investigation of officer-
                                                               involved shootings, any


                                       45
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 46 of 70




         Witness Name and Address                 Address             Proposed Testimony
       (Witnesses Who May Be Called)

                                                                   crisis intervention teams,
                                                                   measures, policies or
                                                                   procedures.

12.   Paramedic Kirsten Forrest (expert)* EMSA                     Paramedic Forrest is
                                          1111 Classen Drive       expected to testify re:
                                          Oklahoma City, OK        Isaiah Lewis’s injuries and
                                          73103                    medical treatment and aid
                                          (405) 297-7100           rendered as well as any
                                                                   observations of the scene
                                                                   and officers.

13.   EMT Sarah Cain (expert)*           EMSA                    EMT Cain is expected to
                                         1111 Classen Drive      testify re: Isaiah Lewis’s
                                         Oklahoma City, OK       injuries and medical
                                         73103                   treatment and aid
                                         (405) 297-7100          rendered as well as any
                                                                 observations of the scene
                                                                 and officers.
14.   Lieutenant Lindy Simpson            Edmond Fire Department Lt Simpson is expected to
                                          c/o Hornbeek Vitali &  testify re: observations of
                                          Braun, PLLC            the scene and officers,
                                          3711 N Classen Blvd.   including Defendants,
                                          Oklahoma City, OK      after the shooting as any
                                          73118                  observations of any
                                          (405) 236-8600         medical aid rendered to
                                                                 Isaiah Lewis.
15.   Firefighter Paramedic Casey Stewart Edmond Fire Department Paramedic Stewart is
                                          c/o Hornbeek Vitali &  expected to testify re:
                                          Braun, PLLC            observations of the scene
                                          3711 N Classen Blvd.   and officers, including
                                          Oklahoma City, OK      Defendants, after the
                                          73118                  shooting as any
                                          (405) 236-8600         observations of any
                                                                 medical aid rendered to
                                                                 Isaiah Lewis.




                                         46
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 47 of 70




         Witness Name and Address                  Address             Proposed Testimony
       (Witnesses Who May Be Called)

16.   Firefighter Justin Ross             Edmond Fire Department Firefighter Ross is
                                          c/o Hornbeek Vitali &  expected to testify re:
                                          Braun, PLLC            observations of the scene
                                          3711 N Classen Blvd.   and officers, including
                                          Oklahoma City, OK      Defendants, after the
                                          73118                  shooting as any
                                          (405) 236-8600         observations of any
                                                                 medical aid rendered to
                                                                 Isaiah Lewis.

17.   Firefighter Joshua Pool (expert)*   Edmond Fire Department FF Pool is expected to
                                          c/o Hornbeek Vitali &  testify re: observations of
                                          Braun, PLLC            the scene and observations
                                          3711 N Classen Blvd.   and interactions with other
                                          Oklahoma City, OK      officers at the scene after
                                          73118                  the shooting; observations,
                                          (405) 236-8600         interactions with and
                                                                 medical
                                                                 treatment/assessment of
                                                                 Def Box at the scene after
                                                                 the shooting.

18.   Firefighter Jack Whitt (expert)*    Edmond Fire Department FF Whitt is expected to
                                          c/o Hornbeek Vitali &  testify re: his observations
                                          Braun, PLLC            upon arrival and medical
                                          3711 N Classen Blvd.   treatment rendered to
                                          Oklahoma City, OK      Isaiah Lewis after the
                                          73118                  shooting; he is also
                                          (405) 236-8600         expected to testify re: his
                                                                 observations of the scene,
                                                                 other officers and any aid
                                                                 rendered by officers to
                                                                 Isaiah Lewis.




                                          47
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 48 of 70




          Witness Name and Address               Address       Proposed Testimony
        (Witnesses Who May Be Called)

19.   Tossaporn Sriyap                                      Resident of home where
      520 Gray Fox Run Edmond, OK                           shooting occurred,
      73003                                                 Tossaporn Sriyap may
      (405) 474-545                                         testify re: his observations
                                                            leading up to and during
                                                            the shooting of Isaiah
                                                            Lewis.

20.   Kamri Pollock                                         Kamri Pollock is expected
      1913 Lariat Circle                                    to testify re: the events
      Edmond, OK 73003                                      leading up to the shooting
      (405) 201-3575                                        of Isaiah Lewis and the
                                                            911 call.

21.   Investigator Janice Wilkinson                         Inv. Wilkinson is
      Oklahoma Office of the Chief                          expected to testify re:
      Medical Examiner                                      items collected by the
      921 N.E. 23rd Street                                  medical examiner.
      Oklahoma City, OK 73105
      (405) 239-7141

22.   Jeremy Benavides                                      Inv. Benavides is expected
      Investigative Supervisor - Oklahoma                   to testify re: items
      Office of the Chief Medical                           collected by the medical
      Examiner                                              examiner.
      921 N.E. 23rd Street
      Oklahoma City, OK 73105
      (405) 239-7141

23.   Jeremy Weyrick                                        Tech Weyrick is expected
      Pathology Tech - Oklahoma Office                      to testify re: the collection
      of the Chief Medical Examiner                         of specimens as part of the
      921 N.E. 23rd Street                                  autopsy.
      Oklahoma City, OK 73105
      (405) 239-7141




                                            48
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 49 of 70




          Witness Name and Address                 Address      Proposed Testimony
        (Witnesses Who May Be Called)

24.   Dispatcher Braden Haller City of                       Edmond dispatchers may
      Edmond                                                 testify, if necessary, to lay
                                                             foundation for 911 calls,
                                                             dispatch messages and
                                                             radio traffic re: the events
                                                             leading up to, during and
                                                             after the shooting on April
                                                             29, 2019.

25.   Dispatcher Nicole Satterwhite City                     Edmond dispatchers may
      of Edmond                                              testify, if necessary, to lay
      c/o Hornbeek Vitali & Braun, PLLC                      foundation for 911 calls,
      3711 N Classen Blvd.                                   dispatch messages and
      Oklahoma City, OK 73118                                radio traffic re: the events
      (405) 236-8600                                         leading up to, during and
                                                             after the shooting on April
                                                             29, 2019.

26.   Dispatcher Elizabeth Sullivan City of                  Edmond dispatchers may
      Edmond                                                 testify, if necessary, to lay
      c/o Hornbeek Vitali & Braun, PLLC                      foundation for 911 calls,
      3711 N Classen Blvd.                                   dispatch messages and
      Oklahoma City, OK 73118                                radio traffic re: the events
      (405) 236-8600                                         leading up to, during and
                                                             after the shooting on April
                                                             29, 2019.

27.   Dispatcher Stetson Basham City of                      Edmond dispatchers may
      Edmond                                                 testify, if necessary, to lay
      c/o Hornbeek Vitali & Braun, PLLC                      foundation for 911 calls,
      3711 N Classen Blvd.                                   dispatch messages and
      Oklahoma City, OK 73118                                radio traffic re: the events
      (405) 236-8600                                         leading up to, during and
                                                             after the shooting on April
                                                             29, 2019.




                                              49
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 50 of 70




         Witness Name and Address               Address        Proposed Testimony
       (Witnesses Who May Be Called)

28.   Dispatcher Suzanne Wyckoff City of                    Edmond dispatchers may
      Edmond                                                testify, if necessary, to lay
      c/o Hornbeek Vitali & Braun, PLLC                     foundation for 911 calls,
      3711 N Classen Blvd.                                  dispatch messages and
      Oklahoma City, OK 73118                               radio traffic re: the events
      (405) 236-8600                                        leading up to, during and
                                                            after the shooting on April
                                                            29, 2019.

29.   Dispatcher Melissa Parker                             Edmond dispatchers may
      City of Edmond                                        testify, if necessary, to lay
      c/o Hornbeek Vitali & Braun, PLLC                     foundation for 911 calls,
      3711 N Classen Blvd.                                  dispatch messages and
      Oklahoma City, OK 73118                               radio traffic re: the events
      (405) 236-8600                                        leading up to, during and
                                                            after the shooting on April
                                                            29, 2019.

30.   LuAnn Arnold                                          Ms. Arnold may testify
      5017 Arbuckle Drive                                   about her observations of
      Edmond, OK 73025                                      Isaiah Lewis during the
      (405) 820-244                                         events preceding the
                                                            shooting of Isaiah Lewis.

31.   Tony Geier                                            Mr. Geier may testify
      320 Lariat Circle                                     about observations of
      Edmond, OK 73003                                      Isaiah Lewis during the
      (616) 250-7218                                        events preceding the
                                                            shooting of Isaiah Lewis.

32.   Isaiah Alexander                                      Mr. Alexander, friend of
      3224 Hardwick Road                                    Isaiah Lewis, may testify
      Edmond, OK 73034                                      re: Isaiah Lewis’s habits,
      (216) 772-9392                                        activities, character and
                                                            demeanor.




                                           50
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 51 of 70




          Witness Name and Address            Address          Proposed Testimony
        (Witnesses Who May Be Called)

33.   Nia Davis                                             Ms. Davis, friend of Isaiah
      1220 Kingston Court                                   Lewis, may testify re:
      Edmond, OK 73034                                      Isaiah Lewis’s habits,
      (405) 431-6156                                        activities, character and
                                                            demeanor.

34.   Ayako Chan-Hosokawa, M.S.                             Toxicologist Chan-
      (expert)*                                             Hosokawa may testify as to
      Forensic Toxicologist - NMS Labs                      the toxicology analysis
      200 Welsh Road                                        performed as part of the
      Horsham, PA 19044-2208                                autopsy and re: the NMS
      (215) 657-4900                                        Labs Report.

35.   Criminalist Stacy Hirschman                           Criminalist Hirschman
      Oklahoma State Bureau of                              may testify re: the OSBI
      Investigation                                         Criminalistics Examination
      c/o OSBI Forensic Science Center                      Report
      800 East 2nd Street
      Edmond, OK 73034 (405) 330-6724

36.   Kristi Gochenour                                      Ms. Gochenour may
      Records Division - OU Medical                         testify, if necessary, re:
      Center                                                medical records re: Isaiah
      700 NE 13th Street                                    Lewis tendered to EPD.
      Oklahoma City, OK 73104
      (405) 271-4700

37.   Property Officer Misty Graham                         Officer Graham may
      Edmond Police Department c/o                          testify, if necessary, re:
      Hornbeek Vitali & Braun, PLLC                         receipt of evidence and
      3711 N. Classen Blvd.                                 chain of custody.
      Oklahoma City, OK 73118
      (405) 236-8600




                                         51
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 52 of 70




         Witness Name and Address              Address        Proposed Testimony
       (Witnesses Who May Be Called)

38.   Property Officer Austin Kress                        Officer Kress may testify,
      Edmond Police Department c/o                         if necessary, re: receipt of
      Hornbeek Vitali & Braun, PLLC                        evidence and chain of
      3711 N. Classen Blvd.                                custody.
      Oklahoma City, OK 73118
      (405) 236-8600

39.   Major Bob Pratt                                      Major Pratt may testify re:
      Edmond Police Department                             Administrative review of
      c/o Hornbeek Vitali & Braun, PLLC                    incident on April 29, 2019
      3711 N. Classen Blvd.                                involving Sergeant Milo
      Oklahoma City, OK 73118                              Box and Officer Denton
      (405) 236-8600                                       Scherman; conclusions
                                                           reached after reviewing
                                                           investigative reports and
                                                           records, as well as after
                                                           examination and review of
                                                           applicable Edmond Police
                                                           Department Policy &
                                                           Procedure; and drafting
                                                           and submission of
                                                           Administrative Review
                                                           Report.
                                                           Major Pratt may also
                                                           testify as to the EPD’s
                                                           policies, practices and
                                                           procedures, including but
                                                           not limited to use of force,
                                                           investigation of officer-
                                                           involved shootings, any
                                                           crisis intervention teams,
                                                           measures, policies or
                                                           procedures, in general,
                                                           and as applicable to EPD’s
                                                           response to the call
                                                           involving Isaiah Lewis and
                                                           the fatal use of force.


                                          52
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 53 of 70




          Witness Name and Address                     Address              Proposed Testimony
        (Witnesses Who May Be Called)

40.   Sergeant Dan Butcher                                              Sgt Butcher may testify, if
      Edmond Police Department c/o                                      necessary, re: the Taser
      Hornbeek Vitali & Braun, PLLC                                     download report and
      3711 N. Classen Blvd.                                             graphs for Def Box’s
      Oklahoma City, OK 73118                                           Taser
      (405) 236-8600
41.   Chief J. D. Younger                                               Chief Younger may also
      Edmond Police Department c/o                                      testify as to the EPD’s
      Hornbeek Vitali & Braun, PLLC                                     policies, practices and
      3711 N. Classen Blvd.                                             procedures, including but
      Oklahoma City, OK 73118                                           not limited to use of force,
      (405) 236-8600                                                    investigation of officer-
                                                                        involved shootings, any
                                                                        crisis intervention teams,
                                                                        measures, policies or
                                                                        procedures, in general,
                                                                        and as applicable to EPD’s
                                                                        response to the call
                                                                        involving Isaiah Lewis and
                                                                        the fatal use of force.


*These witnesses are expected to provide opinion testimony based on their specialized
knowledge, training and experience, but are not specially retained experts requiring reports
under FRCP 26(a)(2)(B).


      B.      Defendants’ Joint Witnesses (City of Edmond, Sergeant Box and Officer
Scherman):

       The following witnesses are expected to be called at trial:

            Name                         Address                   Proposed Testimony
 Mr. Steve Ijames               1258 South Rosemoor            A written report of Mr.
 Retired Major - Springfield,   Drive                          Ijames’ opinions, along with
 Missouri Police                Nixa, Missouri 65714           his curriculum vitae and the
 Department                                                    other additional disclosures


                                              53
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 54 of 70




                                                      required by Fed. R. Civ. P.
                                                      26 were submitted to
                                                      Plaintiffs’ counsel on April
                                                      15, 2021. Mr. Ijames is
                                                      expected to testify consistent
                                                      with his report.
Thomas C. Kupiec, Ph.D.   840 Research Parkway,       A written report of Dr.
Forensic Toxicologist     Suite 546                   Kupiec’s opinions, along
                          Oklahoma City, OK 73104     with his curriculum vitae and
                                                      the other additional
                                                      disclosures required by Fed.
                                                      R. Civ. P. 26 were submitted
                                                      to Plaintiffs’ counsel on
                                                      January 18, 2021. Dr.
                                                      Kupiec is expected to testify
                                                      consistent with his report.

Lieutenant Jeff           100 E. 1st Street           Lieutenant Richardson is a
Richardson**              Edmond, OK 73074            trained instructor and runs
Edmond Police                                         the Edmond Police
Department                                            Academy and training
                                                      programs. As such, he is a
                                                      non-retained expert.
                                                      Defendants submit that
                                                      Lieutenant Richardson is
                                                      expected to testify relative to
                                                      training issues that may arise;
                                                      the training of Denton
                                                      Scherman; the training of
                                                      Edmond police officers
                                                      generally; and his role in the
                                                      investigation following the
                                                      shooting.
Sergeant Milo Box         c/o his attorney, Kathryn   Sgt. Box was deposed on
                          D. Terry                    January 19, 2021. He is
                          Phillips Murrah, PC         expected to testify regarding
                          101 N. Robinson Ave.        his involvement in the
                          Oklahoma City, OK 73102     attempt to apprehend Isaiah
                                                      Lewis, deceased, and the
                                                      events at 520 Gray Fox Run
                                                      on April 29, 2019, and as to
                                                      his role as a Field Training
                                                      Officer and a Taser


                                      54
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 55 of 70




                                                        Instructor.
Officer Denton Scherman     c/o his attorney, Kathryn   Officer Scherman was
                            D. Terry                    deposed on January 20,
                            Phillips Murrah, PC         2021. He is expected to
                            101 N. Robinson Ave.        testify regarding his
                            Oklahoma City, OK 73102     involvement in the attempt
                                                        to apprehend Isaiah Lewis,
                                                        deceased, and the events at
                                                        520 Gray Fox Run on April
                                                        29, 2019, and as to his
                                                        training as a police
                                                        officer with the Edmond
                                                        Police Department.



Detective Jimmy Gwartney    100 E. 1st St.              Detective Gwartney was
Edmond Police               Edmond, OK 73074            deposed on January 29,
Department                                              2021. He is expected to
                                                        testify about his
                                                        investigation, as lead
                                                        investigator, into the officer
                                                        involved shooting of Isaiah
                                                        Lewis, deceased.

Detective Brenton Brown     100 E. 1st St.              Detective Brown was
Edmond Police               Edmond, OK 73074            deposed on January 21,
Department                                              2021. He is expected to
                                                        testify about his
                                                        investigation, as secondary
                                                        investigator, into the officer
                                                        involved shooting of Isaiah
                                                        Lewis, deceased.

Detective Sgt. Greg Hunt    100 E. 1st St.              Detective Hunt was deposed
Edmond Police               Edmond, OK 73074            on January 22, 2021. He is
Department                                              expected to testify
                                                        regarding his attempts to
                                                        apprehend Isaiah Lewis,
                                                        deceased, and about his role
                                                        in the ensuing investigation.

Sergeant Timothy Radcliff   100 E. 1st St.              Sgt. Radcliff was deposed on


                                             55
      Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 56 of 70




                        Edmond, OK 73074           February 19, 2021. He is
Edmond Police                                      expected to testify regarding
Department                                         his response to a 911
                                                   domestic call at 1913 Lariat
                                                   Circle on April 29, 2019, his
                                                   conversations with Kamri
                                                   Pollock and Elizabeth
                                                   Kelley, his attempts to
                                                   apprehend Isaiah Lewis,
                                                   deceased, his observations at
                                                   520 Gray Fox Run,
                                                   including aid rendered to
                                                   Isaiah Lewis and his
                                                   observations of Milo Box
                                                   and Denton Scherman.

Sergeant Michael King   100 E. 1st St.             Sgt. King was deposed on
                        Edmond, OK 73074           March 23, 2021. He is
Edmond Police                                      expected to testify regarding
Department                                         his response to a 911
                                                   domestic call at
                                                   1901/1913 Lariat Circle, his
                                                   conversation with Kelly
                                                   Moore, his attempts to
                                                   locate Isaiah Lewis in the
                                                   nearby woods, his
                                                   information about Mr. Lewis
                                                   throwing things into the yard
                                                   at 1909 Lariat Circle, his
                                                   observation of Mr. Lewis’
                                                   clothing in the street, his
                                                   attempts to locate and
                                                   apprehend Isaiah Lewis, aid
                                                   provided to Mr. Lewis, his
                                                   conversations with Isaiah
                                                   Lewis and his observations
                                                   of Scherman and Box after
                                                   the shooting.

Kelly Moore             2012 Old Timbers Drive Mr. Moore is employed in
City of Edmond          Edmond, Oklahoma 73074 traffic department at the City
                                               of Edmond. He is expected
                                               to testify as to the events he


                                    56
      Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 57 of 70




                                                      witnessed outside between
                                                      1913 and 1901 Lariat Circle,
                                                      his observations of Ms.
                                                      Kelley and Ms. Pollock
                                                      going to 1901, Mr. Lewis
                                                      coming out of 1913 and
                                                      throwing things over the
                                                      fence at 1909, Mr. Lewis
                                                      running down the street
                                                      naked, Mr. Lewis running
                                                      into the woods, Mr. Moore’s
                                                      call to 911 and his talking
                                                      with Sgt. King when he
                                                      arrived.

Brian Hale**                5300 E. Covell Rd         Mr. Hale is a
Edmond Fire Department      Edmond, OK 73034          firefighter/driver/paramedic
                                                      with the Edmond Fire
                                                      Department. He is
                                                      expected to testify regarding
                                                      his observations when he
                                                      arrived at 520 Gray Fox
                                                      Run, and his role in
                                                      providing aid to Mr. Lewis.

Jeremy Benavides**          1513 S.W. 133rd Street    Mr. Benavides is a former
LifeShare of Oklahoma -     Oklahoma City, OK 73170   Investigative Supervisor and
Medical Examiner Liaison,                             former Chief Investigator
ABMDI 2403                                            (Death Investigations) for
                                                      the Oklahoma Office of the
                                                      Chief Medical Examiner.
                                                      He is expected to testify
                                                      about his observations
                                                      during the autopsy of Isaiah
                                                      Lewis conducted by the
                                                      M.E.’s office and his
                                                      conclusions reached
                                                      therefrom. He is also
                                                      expected to testify about
                                                      items collected by the M.E.’s
                                                      office.
Rockie Yardley**            1910 Sherry Lane          Mr. Yardley was deposed on
                            Edmond, OK 73003          March 4, 2021. He was a


                                       57
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 58 of 70




                                                            technical investigator for
                                                            EPD in 2019. He has since
                                                            retired. He is expected to
                                                            testify regarding his
                                                            observations and
                                                            investigation.


     The following witnesses may be called if the need arises:

           Name                         Address                 Proposed Testimony
                                      st
Detective Sgt. Jason Stearns   100 E. 1 St.                 Detective      Stearns     was
Edmond Police                  Edmond, OK 73074             deposed on 12/30/2021. He
Department                                                  may testify regarding his
                                                            investigation into the officer-
                                                            involved      shooting      on
                                                            4/29/2019.

Kamri Pollock                  1913 Lariat Circle           Ms. Pollock may testify as to
                               Edmond, OK 73003             the events leading to the 911
                                                            call, her conversations with
                                                            Isaiah Lewis, Isaiah Lewis’
                                                            reactions, her conversations
                                                            with Elizabeth Kelley,
                                                            Deanna Rogers, the 911
                                                            operators, and EPD officers
                                                            who responded to the call;
                                                            her interviews by EPD
                                                            officers, including Officer
                                                            Spence, Detective
                                                            Gwartney, Detective Brown;
                                                            and her conversations with
                                                            members and/or
                                                            representatives of the Lewis
                                                            family about the events.
Elizabeth Ann Kelley           701 Rock Creek Drive         Ms. Kelley may testify as to
                               Edmond, OK 73034             her observations of Isaiah
                                                            Lewis when she attempted
                                                            to make her Post Mates
                                                            food delivery to 1913 Lariat
                                                            Circle, her reaction, the 911
                                                            call, the EPD response to
                                                            the call, her interview by


                                           58
      Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 59 of 70




                                                  EPD officers and her
                                                  recollection of the events.
Deanna Rogers             1901 Lariat Circle      Ms. Rogers may testify to her
                          Edmond, OK 73003        observations of Elizabeth
                                                  Kelley, Kamri Pollock and
                                                  Isaiah Lewis, her call to 911,
                                                  her conversations with the
                                                  911operators      and      her
                                                  knowledge of the EPD
                                                  response to the 911 call.

Tony Geier                320 Lariat Circle       Mr. Geier may testify about
                          Edmond, OK 73003        his observations of Elizabeth
                                                  Kelley, Kamri Pollock and
                                                  Isaiah Lewis, and his
                                                  interview by EPD.
Melissa Taft**            100 E. 1st St.          Ms. Taft was deposed on
Edmond Police             Edmond, OK 73074        March 4, 2021. She is a
Department                                        technical investigator for
                                                  EPD. She may testify
                                                  regarding her observations
                                                  and investigation.
Deputy Chief Tim Dorsey   100 E. 1st St.          Chief Dorsey may testify
Edmond Police             Edmond, OK 73074        regarding his observations at
Department                                        520 Gray Fox Run, the
                                                  collection of Officer
                                                  Scherman’s service weapon
                                                  and magazines as evidence,
                                                  EPD policies and
                                                  procedures, CBA with FOP,
                                                  EPD use of force and
                                                  encounters involving mental
                                                  and drug issues.
Chief J.D. Younger        100 E. 1st St.          Chief Younger was deposed
Edmond Police             Edmond, OK 73074        on February 24, 2021. He
Department                                        may testify regarding his
                                                  observations at 520 Gray
                                                  Fox Run, the
                                                  administrative investigation
                                                  conducted by the
                                                  Professional Responsibility
                                                  Division of the EPD, EPD
                                                  policies and procedures, the


                                     59
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 60 of 70




                                                   CBA, EPD use of force and
                                                   encounters involving mental
                                                   and drug issues.
Major Damon Minter        100 E. 1st St.           Major Minter may testify
Edmond Police             Edmond, OK 73074         about his observations at
Department                                         520 Gray Fox Run, his
                                                   observations of Milo Box
                                                   and Denton Scherman, the
                                                   meeting(s) on 4/29/19
                                                   with Vicki and Troy Lewis,
                                                   establishing himself as the
                                                   point of contact for the
                                                   parents, and his involvement
                                                   in the post shooting events.
Major C.J. Wise           100 E. 1st St.           Major Wise may testify
Edmond Police             Edmond, OK 73074         about his observations at
Department                                         520 Gray Fox Run, his
                                                   observations of Milo Box
                                                   and Denton Scherman,
                                                   assignments given in the
                                                   shooting investigation, and
                                                   the interviews of Box and
                                                   Scherman by EPD.
Detective Aaron London    100 E. 1st St.           Detective London may
Edmond Police             Edmond, OK 73074         testify about his
Department                                         observations of aid being
                                                   rendered to Isaiah Lewis,
                                                   his conversations with
                                                   Tossaporn Sriyap following
                                                   the incident, the results of
                                                   his canvass of the
                                                   neighborhood, statement
                                                   made by LuAnn Arnold and
                                                   the crime scene log.

Detective Misty Spence    100 E. 1st St.           Detective Spence may testify
Edmond Police             Edmond, OK 73074         about her response to 520
Department                                         Gray Fox Run, her
                                                   observations at the scene,
                                                   her interviews/conversations
                                                   with Kamri Pollock, Shana
                                                   Pollock, Jesil Wilson, Noah
                                                   Nelson, Amy Campuzano


                                     60
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 61 of 70




                                                     and Elizabeth Kelley, and
                                                     the results of her canvass of
                                                     the neighborhood.
Lieutenant Bill Gilbert   100 E. 1st                 Lt. Gilbert may testify about
Edmond Police             Edmond, OK 73074           the drug paraphernalia
Department                                           found at 1909 Lariat Circle
                                                     and booked into evidence,
                                                     his conversation with Shana
                                                     Pollock, and assignments in
                                                     the following investigation.

Major Tim Barnthouse      100 E. 1st St.             Major Barnthouse may
Edmond Police             Edmond, OK 73074           testify as to his
Department                                           conversations with Kamri
                                                     and Shana Pollock, his
                                                     observations of the medical
                                                     aid given to Isaiah Lewis and
                                                     his training.
Captain Chuck Linhardt    7951 Pleasant Oaks Drive   Captain Linhardt was a
                          Edmond, OK 73034           Captain in Patrol Division
                                                     on 4/29/2019. He has since
                                                     retired. He may testify
                                                     about his knowledge of the
                                                     EPD response to the
                                                     911 domestic call and what
                                                     followed, his
                                                     observation of Isaiah Lewis
                                                     at 520 Gray Fox Run and
                                                     aid being rendered, his
                                                     observations of Sgt. Box and
                                                     Officer Scherman at the
                                                     scene, and his direction for
                                                     Officer Williams to take
                                                     Box to the
                                                     hospital.
Sergeant Page Hussey      100 E. 1st St.             Sgt. Hussey was deposed on
Edmond Police             Edmond, OK 73074           February 23, 2021. He may
Department                                           testify regarding his response
                                                     to the area, his observations
                                                     of Isaiah Lewis, Milo Box
                                                     and Denton Scherman at
                                                     520 Gray Fox Run, his
                                                     knowledge of Isaiah Lewis


                                      61
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 62 of 70




                                                   being moved to the porch
                                                   for purposes of rendering
                                                   him aid, his role in
                                                   rendering aid, his Critical
                                                   Incident training, his role in
                                                   clearing the house and his
                                                   contact with Tossaporn
                                                   Sriyap.
Sergeant Tom Williams      100 E. 1st St.          Sgt. Williams may testify to
Edmond Police              Edmond, OK 73074        his response to 520 Gray
Department                                         Fox Run, his role in
                                                   preserving the scene, his
                                                   observations of Box and
                                                   Scherman after the incident,
                                                   taking Sgt Box to the
                                                   hospital, being present
                                                   during the interview of Sgt
                                                   Box in his role as FOP Vice
                                                   President, and the Collective
                                                   Bargaining Agreement
                                                   between Edmond and the
                                                   FOP.
Sergeant Jim O’Neill       100 E. 1st St.          Sgt. O’Neill may testify
Edmond Police              Edmond, OK 73074        about his response to 520
Department                                         Gray Fox Run, observing aid
                                                   being rendered to Isaiah
                                                   Lewis and his observations
                                                   of Sgt Box and Officer
                                                   Scherman after the incident.

Detective Jason Kushmaul   100 E. 1st St.          Detective Kushmaul may
Edmond Police              Edmond, OK 73074        testify about his efforts to
Department                                         reach Troy Lewis and Vicki
                                                   Lewis after the incident, the
                                                   digital examination of Isaiah
                                                   Lewis’ cell phone by the
                                                   OSBI, and the search of
                                                   Kamri Pollock’s cell phone.
Lieutenant Richard         100 E. 1st St.          Lt. Woodmansee may
Woodmansee                 Edmond, OK 73074        testify as to investigative
Edmond Police                                      assignments made and his
Department                                         knowledge of the
                                                   investigation following the


                                     62
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 63 of 70




                                                   incident.
Officer Jason Lewellyn        100 E. 1st St.       Officer Lewellyn may testify
Edmond Police                 Edmond, OK 73074     about his response to the
Department                                         911 call and his efforts to try
                                                   to locate Isaiah Lewis.
Vicki Jo Lewis                c/o her attorneys    Ms. Lewis is a plaintiff in
                                                   this case. She was deposed
                                                   on 9/3/20.
Troy Levet Lewis              c/o his attorneys    Mr. Lewis is a plaintiff in
                                                   this case. He was deposed
                                                   on 10/12/20.
Battalion Chief Troy S.       5300 E. Covell Rd.   Chief Horn may testify
Horn                          Edmond, OK 73034     about his observations of aid
Edmond Fire Department                             rendered to Isaiah Lewis,
                                                   and his observations of Milo
                                                   Box and Denton Scherman
                                                   at the scene.
Lieutenant Lindy Simpson      5300 E. Covell Rd.   Lt. Simpson may testify
Edmond Fire Department        Edmond, OK 73034     about his observations of
                                                   Milo Box and Denton
                                                   Scherman after the incident
                                                   at 520 Gray Fox Run.

Firefighter Casey Stewart**   5300 E. Covell Rd.   FF Stewart is a firefighter
Edmond Fire Department        Edmond, OK 73034     and a paramedic. He may
                                                   testify about his interactions
                                                   with Milo Box at the scene
                                                   after the incident and his
                                                   accompanying
                                                   Isaiah Lewis in the
                                                   ambulance.

Firefighter Justin Rose       5300 E. Covell Rd.   FF Rose may testify about
Edmond Fire Department        Edmond, OK 73034     his observations and
                                                   interactions with Sgt. Box
                                                   and Officer Scherman, and
                                                   aid provided to Isaiah
                                                   Lewis.

Firefighter Joshua Pool       5300 E. Covell Rd.   FF Pool may testify
Edmond Fire Department        Edmond, OK 73034     regarding his observations,
                                                   interactions with and
                                                   treatment provided to Milo


                                           63
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 64 of 70




                                                       Box at the scene.

Captain Jason Hazzard        5300 E. Covell Rd.        Capt. Hazzard my testify
Edmond Fire Department       Edmond, OK 73034          about his observation of the
                                                       aid rendered to Isaiah
                                                       Lewis.

Firefighter Cody Sanders**   5300 E. Covell Rd.        FF Sanders may testify
                             Edmond, OK 73034          about his observations after
Edmond Fire Department                                 the incident at 520 Gray Fox
                                                       Run and aid provided to
                                                       Isaiah Lewis by the EPD
                                                       and EFD personnel.

Firefighter Jack Whitt**     5300 E. Covell Rd.        FF Whitt may testify about
Edmond Fire Department       Edmond, OK 73034          the aid rendered to Isaiah
                                                       Lewis by EPD and EFD
                                                       personnel.
Tossaporn Sriyap             520 Gray Fox Run          Mr. Sriyap may testify as to
                             Edmond, OK 73003          the events at 520 Fox Run
                                                       on 4/29/19, his interview
                                                       with the EPD, and his
                                                       conversations with Troy
                                                       Lewis and others, and as to
                                                       the condition of the house
                                                       after the incident.
Somphong Sriyap              520 Gray Fox Run          Mr. Sriyap was the owner of
                             Edmond, OK 73003          the house at 520 Gray Fox
                                                       Run on 4/29/19. He may
                                                       testify as to the EPD
                                                       investigating inside his house
                                                       and the condition of the
                                                       house after the incident.
Criminalist James Bogle      OSBI Forensic Science     Mr. Bogle may testify about
Oklahoma State Bureau of     Center                    the digital examination of
Investigation                800 East 2nd Street       the cell phone of Isaiah
                             Edmond, OK 73034          Lewis.

Lisa Barton, M.D.**          921 N.E. 23rd St.         Dr. Barton is a pathologist
Oklahoma Office of the                                 with state Medical
Chief Medical Examiner       Oklahoma City, OK 73105   Examiner’s office. She may
                                                       testify about the Report of
                                                       Investigation by Medical


                                          64
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 65 of 70




                                                        Examiner (inclusive of
                                                        Report of Autopsy, Report
                                                        of Laboratory Analysis and
                                                        Diagrams), and photos
                                                        taken by the M.E.’s office.
Investigator Janice           921 N.E. 23rd St.         Ms. Wilkinson may testify
Wilkinson                                               about items collected by the
Oklahoma Office of the        Oklahoma City, OK 73105   M.E.’s office.
Chief Medical Examiner

Jeremy Weyrick**              921 N.E. 23rd St.         Mr. Weyrick may testify
Pathology Tech                                          regarding the autopsy of
Oklahoma Office of the        Oklahoma City, OK 73105   Isaiah Mark Lewis.
Chief Medical Examiner

Edana Stroberg, D.O.**        921 N.E. 23rd St.         Dr. Stroberg may testify as
Pathologist                                             to her involvement with and
Oklahoma Office of the        Oklahoma City, OK 73105   review of the Autopsy
Chief Medical Examiner                                  Report.

Byron Curtis, Ph.D.**         921 N.E. 23rd St.         Dr. Curtis may testify
Chief Forensic Toxicologist                             regarding the Laboratory
Oklahoma Office of the        Oklahoma City, OK 73105   Analysis by the M.E.’s
Chief Medical Examiner                                  office.

Dispatcher Braden Haller      100 E. 1st St.            911 calls and radio traffic on
City of Edmond                Edmond, OK 73074          April 29, 2019.

Dispatcher Nichole            100 E. 1st St.            911 calls and radio traffic on
Satterwhite                   Edmond, OK 73074          April 29, 2019.
City of Edmond

Dispatcher Elizabeth          100 E. 1st St.            911 calls and radio traffic on
Sullivan                      Edmond, OK 73074          April 29, 2019.
City of Edmond

Dispatcher Stetson Basham     100 E. 1st St.            911 calls and radio traffic on
City of Edmond                Edmond, OK 73074          April 29, 2019.

Dispatcher Suzanne            100 E. 1st St.            911 calls and radio traffic on
Wyckoff                       Edmond, OK 73074          April 29, 2019.
City of Edmond



                                           65
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 66 of 70




Dispatcher Melissa Parker   100 E. 1st St.           911 calls and radio traffic on
City of Edmond              Edmond, OK 73074         April 29, 2019.

LuAnn Arnold                5017 Arbuckle Dr.        Ms. Arnold may testify
                            Edmond, OK 73025         about her observation of
                                                     Isaiah Lewis being naked in
                                                     the neighborhood.

Matthew Conner              613 Old English Rd.      Mr. Conner may testify
                            Edmond, OK 73003         about his observation of
                                                     Isaiah Lewis running naked
                                                     in the neighborhood.

Ayako Chan-Hosokawa,        200 Welsh Road           Ayako Chan-Hosokawa,
M.S.**                      Horsham, PA 19044-2208   M.S.
Forensic Toxicologist-NMS                            may testify regarding the
Labs                                                 NMS Lab analysis and the
                                                     report dated 7/11/19.

Criminalist Stacy           OSBI Forensic Science    Criminalist Stacy Hirschman
Hirschman                   Center                   may testify about work
Oklahoma State Bureau of    800 East 2nd St.         performed by OSBI and the
Investigation               Edmond, OK 73034         OSBI Criminalistics
                                                     Examination Report
                                                     Investigation (5/3/2019).

Property Officer Misty      100 E. 1st St.           Property Officer Misty
Graham                      Edmond, OK 73074         Graham may testify about
Edmond Police                                        the chain of custody and
Department                                           receipt of evidence from the
                                                     investigation.

Property Officer Austin     100 E. 1st St.           Property Officer Austin
Kress                       Edmond, OK 73074         Kress may testify about the
Edmond Police                                        chain of custody and receipt
Department                                           of evidence from the
                                                     investigation.

Sergeant Bervis Littles     100 E. 1st St.           Sgt Littles is a School
Edmond Police               Edmond, OK 73074         Resources Officer. He may
Department                                           testify about his
                                                     conversations with students
                                                     at Edmond Memorial High


                                       66
       Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 67 of 70




                                                      School and with Dets.
                                                      Gwartney and Brown
                                                      regarding friends of Isaiah
                                                      Lewis wanting to speak to
                                                      the police, and interviews of
                                                      students at Edmond
                                                      Memorial H.S. on April 30,
                                                      2019.
Jesil Wilson               529 Gray Fox Run           Mr. Wilson may testify
                           Edmond, OK 73003           about what he heard and
                                                      later saw on April 29, 2019,
                                                      about his interview by
                                                      Detective Misty Spence, his
                                                      conversations with
                                                      members/representatives of
                                                      the Lewis family, and cell
                                                      phone video footage he shot
                                                      after the incident.
Major Bob Pratt            100 E. 1st St.             Major Pratt may testify
Edmond Police              Edmond, OK 73074           about the administrative
Department                                            review of the 4/29/19
                                                      incident, conclusions and
                                                      preparation of and
                                                      submission of the
                                                      Administrative
                                                      Review Report.

Bill Buffington, M.D.**    120 N. Bryant, Suite A4    Dr. Buffington may testify
Oklahoma Oasis             Edmond, OK 73034           regarding diagnosis and
Hyperbarics                                           treatment of Sgt. Milo Box’s
                                                      concussion.

Brian Ramsey               228 Robert S. Kerr Ave.,   Mr. Ramsey will testify
Legal-Graphics Inc.        #300                       regarding how he increased
                           Oklahoma City, OK 73102    the audio of Vicki Lewis’
                                                      interview by the Edmond
                                                      Police Department; how he
                                                      enlarged and increased the
                                                      background audio of the
                                                      neighbor’s cell phone video;
                                                      and how he created the
                                                      audio/video timeline.
Any witness necessary to


                                       67
        Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 68 of 70




 identify, authenticate and/or
 lay the foundation for the
 admission of any exhibit.

** These witnesses are expected to provide opinion testimony based on their specialized
knowledge, skill, experience, training and/or education, but are not retained experts
requiring reports. See Fed. R. Civ. P. 26(a)(2)(B).


8.     ESTIMATED TRIAL TIME:

       A.     Plaintiff’s Case: 3 trial days

       B.     Defendants’ Case:      2.5 – 3 days.



9.     BIFURCATION REQUESTED:                        Yes ______         No ___X___



10.    POSSIBILITY OF SETTLEMENT:



       Good __________               Fair __________              Poor ____X______



       All parties approve this report and understand and agree that this report supersedes

all pleadings, shall govern the conduct of the trial, and shall not be amended except by

order of the Court.



                                                     /s/ Geoffrey A. Tabor
                                                     Andrew M. Stroth, IL Bar #6276013
                                                     Carlton Odim, IL Bar #6182368
                                                     Action Injury Law Group, LLC
                                                     191 North Wacker Drive #2300



                                               68
Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 69 of 70




                                   Chicago, IL 60606
                                   Tel: (312) 771-2444
                                   Fax: (312) 641-6866
                                   astroth@actioninjurylawgroup.com
                                   carlton@actioninjurylawgroup.com

                                   Woodrow K. Glass, OBA #15690
                                   Geoffrey A. Tabor, OBA #32880
                                   Ward & Glass, LLP
                                   1601 36th Avenue
                                   Norman, OK 73072
                                   (405) 360-9700
                                   woody@wardglasslaw.com
                                   geoffrey@wardglasslaw.com

                                   David Batton, OBA #11750
                                   Law Office of David J. Batton
                                   P.O. Box 1285
                                   330 W. Gray, Suite 304
                                   Norman, OK 73070
                                   Tel: (405) 310-3432
                                   Fax: (405) 310-2646
                                   dave@dbattonlaw.com
                                   Attorneys for Plaintiffs


                                   /s/ B. Taylor Clark
                                   Richard. E. Hornbeek, OBA No. 10855
                                   B. Taylor Clark, OBA No. 22524
                                   HORNBEEK VITALI & BRAUN,
                                   P.L.L.C.
                                   3711 N. Classen Blvd.
                                   Oklahoma City, OK 73118
                                   (405) 236-8600 Telephone
                                   (405) 236-8602 Facsimile
                                   hornbeek@hvblaw.com
                                   clark@havblaw.com
                                   Attorneys for City of Edmond



                              69
Case 5:19-cv-00489-R Document 106 Filed 07/02/21 Page 70 of 70




                                   /s/ Kathryn D. Terry
                                   Kathryn D. Terry, OBA # 17151
                                   Cody J. Cooper, OBA #31025
                                   Phillips Murrah P.C.
                                   101 North Robinson
                                   Oklahoma City, OK 73102
                                   (405) 235-4100 Telephone
                                   (405) 235-4133 Facsimile
                                   kdterry@phillipsmurah.com
                                   cjcooper@phillipsmurrah.com
                                   Attorneys for Sergeant Milo Box &
                                   Officer Denton Scherman




                              70
